                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                    Southern Division

IN RE: MARRIOTT INTERNTIONAL,                      *
INC., CUSTOMER DATA SECURITY
BREACH LITIGATION                                  *           MDL No. 19-md-2879

CONSUMER ACTIONS                                   *

*      *       *       *       *       *       *       *       *       *       *       *       *      *

                                   MEMORANDUM OPINION

       This case involves the consolidated complaint filed by consumers against Marriott and

related entities following one of the largest data breaches in history.1 It is part of the Multidistrict

Litigation (“MDL”) pending before me concerning the data breach. The Plaintiffs and Marriott

have selected ten “bellwether” claims to test the sufficiency of the pleadings.2 Plaintiffs argue that

Marriott is liable under theories of tort, contract, and statutory duties in various states. Defendants

moved to dismiss, arguing that Plaintiffs lack standing and failed to state a claim. Def. Mot., ECF

Nos. 450, 451.3 For the reasons discussed below, Defendants’ motion to dismiss Plaintiffs’ claim

for negligence under Illinois law is granted. Defendants motion to dismiss the remaining tort,

contract, and statutory claims is denied.


1
  Second Amended Consolidated Complaint (“Compl.”), ECF Nos. 413 (sealed), 537 (redacted).
The Second Amended Consolidated Complaint is a superseding complaint as to all other
complaints in this MDL filed on behalf of consumers. Compl. ¶ 6. Plaintiffs named as defendants
Marriott International, Inc., Starwood Hotels & Resorts Worldwide, LLC, and Accenture LLP.
Compl. ¶¶ 12–14. Marriott International, Inc. and Starwood Hotels & Resorts Worldwide, LLC
will be referred to as “Defendants” or “Marriott” collectively, unless otherwise indicated. The
claims against Accenture LLP are addressed in other briefings.
2
  See ECF No. 368 (selection of bellwether claims). Each party selected five claims, consisting of
a cause of action and a jurisdiction from the Second Amended Consolidated Complaint, brought
by the named plaintiffs from the relevant jurisdiction. Id. Unless otherwise indicated, “Plaintiffs”
or “Bellwether Plaintiffs” refers to the plaintiffs selected for the purposes of this briefing.
3
  The motion has been fully briefed. See ECF Nos. 450, 473, 486 (redacted); ECF Nos. 451, 487,
494 (sealed). A hearing is not necessary. See Loc. R. 105.6 (D. Md. 2018).
                                       Factual Background

       On November 30, 2018, Marriott announced that it was the target of one of the largest data

breaches in history. Compl. ¶ 1. The breach took place in its Starwood guest reservation database.

Compl. ¶¶ 1, 172–93. Marriott International acquired Starwood Hotels & Resorts in September

2016. Compl. ¶ 98. This acquisition made Marriott the largest hotel chain in the world –

accounting for 1 in 15 hotel rooms worldwide – with Marriott, Courtyard, Ritz-Carlton, Sheraton,

Westin, W Hotels, and St. Regis properties under its umbrella. Compl. ¶ 98. When guests make

a reservation to stay at a Marriott property, they must provide personal information including

name, address, email address, phone number, and payment card information. Compl. ¶ 99. In

some instances, Marriott also collects passport information, room preferences, travel destinations,

and other personal information. Compl. ¶ 99. Both Marriott and Starwood had privacy statements,

dated May 18, 2018 and October 5, 2014 respectively, concerning their collection and use of this

personal information and touting their ability to protect the security of this sensitive information.

Compl. ¶¶ 100–03, 113.

       Investigations into the data breach indicated that for over four years, from July 2014 to

September 2018, hackers had access to Starwood’s guest information database. Compl. ¶ 2. In

other words, the data breach was ongoing before and after Marriott’s acquisition of Starwood.

Plaintiffs allege that Marriott failed to conduct appropriate due diligence of Starwood’s

cybersecurity risks before and after the merger, despite the fact that Starwood disclosed a data

breach affecting more than 50 locations days before Marriott’s announcement of the merger, and

after knowing that it and other hotel chains were the targets of security threats in the months and

years preceding the data breach.       Compl. ¶¶ 120; 139–65.        Plaintiffs allege that several




                                                 2
cybersecurity assessments that were conducted revealed deficiencies in Starwood’s system.

Compl. ¶¶ 124–33.

        During the course of the four-year data breach, the hackers allegedly stole names, mailing

addresses, phone numbers, email addresses, passport numbers, Starwood Preferred Guest account

information, dates of birth, gender, arrival and departure information, reservation dates,

communication preferences, payment card numbers, payment card expiration dates, and tools

needed to decrypt cardholder data. Compl. ¶ 2. Further, several files that the hackers exfiltrated

were deleted, so Marriott does not fully know how much data was stolen. Compl. ¶ 2. In total,

Marriott allegedly disclosed that the breach impacted at least 383 million guest records, including

nearly 24 million passport numbers and more than 9 million credit and debit cards. Compl. ¶ 3.

Plaintiffs allege that Marriott discovered the breach on September 8, 2018 when Accenture (a

consulting company providing cybersecurity assistance to defendants, and now a third-party

defendant itself) reported an anomaly on Starwood’s database, but that Marriott waited more than

two months to notify guests. Compl. ¶¶ 178, 187, 194.

        Plaintiffs are consumers who allegedly provided their personal information to Marriott to

stay at a Marriott property or use Marriott’s services before the data breach. See Compl. ¶¶ 25–

28, 34–39, 42–43, 52–53, 55–56, 70–72, 77. Plaintiffs allege that Marriott is liable for the data

breach under theories of tort, contract, and breach of statutory duties. The gravamen of these

allegations is that Marriott failed to take reasonable steps to protect Plaintiffs’ personal information

against the foreseeable risk of a cyber attack and contrary to their express privacy statements and

statutory duties.




                                                   3
       Pending is Defendants’ motion to dismiss the bellwether claims under Federal Rules of

Civil Procedure 12(b)(1) and 12(b)(6). Defendants argue that most of the Plaintiffs lack standing

and that all of the Plaintiffs failed to state claims upon which relief could be granted.

                                        Standard of Review

       Federal Rule of Civil Procedure 12(b)(6) provides for the dismissal of a complaint for

“failure to state a claim upon which relief can be granted.” This rule’s purpose “is to test the

sufficiency of a complaint and not to resolve contests surrounding the facts, the merits of a claim,

or the applicability of defenses.” Presley v. City of Charlottesville, 464 F.3d 480, 483 (4th Cir.

2006). A complaint must contain “a short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Specifically, plaintiffs must establish “facial

plausibility” by pleading “factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). But “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id. Well-pleaded facts as alleged in the complaint are

accepted as true. See Aziz v. Alcolac, 658 F.3d 388, 390 (4th Cir. 2011). And, factual allegations

must be construed “in the light most favorable to [the] plaintiff.” Adcock v. Freightliner LLC, 550

F.3d 369, 374 (4th Cir. 2008) (quoting Battlefield Builders, Inc. v. Swango, 743 F.2d 1060, 1062

(4th Cir. 1984)).

       Where the allegations in a complaint sound in fraud, the plaintiff also must satisfy the

heightened pleading requirements of Federal Rule of Civil Procedure 9(b) by “stat[ing] with

particularity the circumstances constituting fraud.” This requires that the plaintiff allege “the time,

place, and contents of the false representations, as well as the identity of the person making the




                                                  4
misrepresentation and what he obtained thereby.” Harrison v. Westinghouse Savannah River

Co., 176 F.3d 776, 784 (4th Cir. 1999) (internal quotation marks omitted).

       Federal Rule of Civil Procedure 12(b)(1) governs motions to dismiss for lack of subject

matter jurisdiction. See Khoury v. Meserve, 268 F. Supp. 2d 600, 606 (D. Md. 2003), aff’d, 85 F.

App’x 960 (4th Cir. 2004). Under Rule 12(b)(1), the plaintiff bears the burden of proving, by a

preponderance of evidence, the existence of subject matter jurisdiction. See Demetres v. E. W.

Constr., Inc., 776 F.3d 271, 272 (4th Cir. 2015); see also Evans v. B.F. Perkins Co., 166 F.3d 642,

647 (4th Cir. 1999). A challenge to subject matter jurisdiction under Rule 12(b)(1) may proceed

in two ways: either by a facial challenge, asserting that the allegations pleaded in the complaint

are insufficient to establish subject matter jurisdiction, or a factual challenge, asserting “‘that the

jurisdictional allegations of the complaint [are] not true.’” Kerns v. United States, 585 F.3d 187,

192 (4th Cir. 2009) (citing Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982)) (alteration in

original); see Buchanan v. Consol. Stores Corp., 125 F. Supp. 2d 730, 736 (D. Md. 2001). Here

Defendants bring facial and factual challenges to Plaintiffs’ Article III standing. Def. Mot. at 14.

       In a facial challenge, “the facts alleged in the complaint are taken as true, and the motion

must be denied if the complaint alleges sufficient facts to invoke subject matter

jurisdiction.” Kerns, 585 F.3d at 192. In a factual challenge “the district court is entitled to decide

disputed issues of fact with respect to subject matter jurisdiction.” Id. The court “may regard the

pleadings as mere evidence on the issue and may consider evidence outside the pleadings without

converting the proceeding to one for summary judgment.” Velasco v. Gov’t of Indonesia, 370 F.3d

392, 398 (4th Cir. 2004) (citing Adams, 697 F.2d at 1219 and Evans, 166 F.3d at 647).




                                                  5
                                            Discussion

    I.   Standing

         Marriott argues that most of the Bellwether Plaintiffs do not have standing, and therefore

this Court lacks subject matter jurisdiction over their claims. Def. Mot. at 4.4 Each of the elements

of standing “must be supported in the same way as any other matter on which the plaintiff bears

the burden of proof, i.e., with the manner and degree of evidence required at the successive stages

of the litigation.” Overbey v. Mayor of Baltimore, 930 F.3d 215, 227 (4th Cir. 2019)

(quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992)). “Thus, when a defendant challenges

a plaintiff’s standing, we analyze the challenge differently depending on the stage of litigation at

which the challenge is brought and the substance of the defendant’s arguments.” Id. When, as

here, “‘standing is challenged on the pleadings, [the court will] accept as true all material

allegations of the complaint and construe the complaint in favor of the complaining party.’” Deal

v. Mercer Cty. Bd. of Educ., 911 F.3d 183, 187 (4th Cir. 2018) (quoting S. Walk at Broadlands

Homeowner’s Ass’n, Inc. v. OpenBand at Broadlands, LLC, 713 F.3d 175, 181–82 (4th Cir.

2013)). Therefore, to analyze standing, the Plaintiffs’ allegations in their complaint will be

accepted as true.

         To establish standing, a plaintiff must have (1) “suffered an ‘injury in fact’ that is (a)

concrete and particularized and (b) actual or imminent, not conjectural or hypothetical,” (2) “fairly

traceable to the challenged action of the defendant,” and (3) “likely . . . [to] be redressed by a

favorable decision.” Bishop v. Bartlett, 575 F.3d 419, 423 (4th Cir. 2009)); see also Lujan v. Defs.

of Wildlife, 504 U.S. 555, 560–61 (1992) (same). Defendants do not dispute that the alleged



4
 Plaintiffs challenge the standing of all bellwether plaintiffs, except plaintiffs Cullen, Golin, and
O’Brien, who allege fraudulent misuse of their personal information. Def. Mot. at 17 n.12.
                                                 6
injuries could be redressed by a favorable decision. Rather, the challenge is whether particular

Bellwether Plaintiffs have adequately alleged that they suffered injury-in-fact that is traceable to

Defendants’ conduct.

            a. Plaintiffs Adequately Alleged Injury-In-Fact

        Marriott argues that the fifteen Bellwether Plaintiffs that did not allege that their

information was misused have not adequately alleged injury-in-fact. Def. Mot. at 4.5 Plaintiffs

argue that these plaintiffs have satisfied the injury-in-fact requirement by alleging (1) an imminent

risk of injury of identity theft; (2) time and money expended to protect against identity theft; (3)

loss of property value in their personal identifying information; and (4) loss of the benefit of their

bargain with Marriott regarding data privacy. I agree and will discuss each in turn.

                    i. Imminent risk of injury of identity theft

        Plaintiffs argue that they face an imminent threat of injury of identity theft based on their

allegations that they provided personal information to Marriott, hackers targeted and stole this

information, and this information has already been misused in some cases. See, e.g., Compl. ¶¶ 2,

19, 36, 77; Opp. at 4–12. Defendants argue that this threat of injury is speculative and does not

suffice to establish Article III standing. See Def. Mot. at 4–10. Two recent Fourth Circuit cases

are instructive.

        In Beck v. McDonald, 848 F.3d 262 (4th Cir. 2017), the Fourth Circuit considered two

consolidated appeals – Beck and Watson – brought by veterans who received health care at the

William Jennings Bryan Dorn Veterans Affairs Medical Center (“Dorn VAMC”) in Columbia,

South Carolina.    In the Beck case, a laptop was stolen from Dorn VAMC that contained




5
 These plaintiffs are Guzikowski, Marks, Sempre, Maisto, Lawrence, Bittner, Long, Viggiano,
Miller, Raab, Maldini, Ryans, Wallace, Gononian, and Fishon. Def. Mot. at 4 n.3.
                                                  7
unencrypted personal information of approximately 7,400 patients, including names, birth dates,

the last four digits of social security numbers, and physical descriptors. Id. at 267. In the Watson

case, Dorn VMAC discovered that four boxes of pathology reports were missing or stolen, which

contained identifying information of over 2,000 patients including names, social security numbers,

and medical diagnoses. Id. at 268. Plaintiffs in both cases alleged injury-in-fact based on the

increased risk of identity theft. The courts disagreed. In the Beck case, the district court dismissed

the claims for lack of standing on a summary judgment record. In the Watson case, the district

court dismissed the claims for lack of standing based on the pleadings.

       Relying on the Supreme Court’s discussion of standing based on “threatened injuries” in

Clapper v. Amnesty International USA, 568 U.S. 398 (2013), the Fourth Circuit affirmed the

district court in both cases. The Fourth Circuit found that the harms alleged by the Watson and

Beck plaintiffs were too speculative, because they required an “attenuated chain of possibilities.”

Beck, 848 F.3d at 275 (citing Clapper v. Amnesty Int’l USA, 568 U.S. at 410). Specifically, the

court found that it was required to assume, “that the thief targeted the stolen items for the personal

information they contained,” and that “the thieves must then select, from thousands of others, the

personal information of the named plaintiffs and attempt successfully to use that information to

steal their identities.” Id. But there was no indication that the laptop or the boxes of medical

records were stolen for the purpose of identity theft in the first place or that any plaintiffs were

victims of identity theft. Therefore, the court held this chain of possibilities was not sufficient to

confer standing. Id.

       In Beck, the Fourth Circuit also reviewed the decisions of its sister circuits. The Sixth,

Seventh, and Ninth Circuits had found that an increased risk of future identity theft was sufficient

to establish injury-in-fact. See Beck, 848 F.3d at 273 (citing Galaria v. Nationwide Mut. Ins. Co.,



                                                  8
663 Fed. Appx. 384, 387–89 (6th Cir. 2016); Remijas v. Neiman Marcus Grp., LLC, 794 F.3d 688,

692, 694–95 (7th Cir. 2015); Krottner v. Starbucks Corp., 628 F.3d 1139, 1142–43 (9th Cir.

2010)). In contrast, the First and Third Circuits found that increased risk of identity theft did not

constitute injury-in-fact. Id. at 273–74 (citing Katz v. Pershing, LLC, 672 F.3d 64, 80 (1st Cir.

2012); Reilly v. Ceridian Corp., 664 F.3d 38, 40, 44 (3d Cir. 2011)). The Fourth Circuit explained

that in each of the cases where the plaintiffs had established injury-in-fact were “allegations that

sufficed to push the threatened injury of future identity theft beyond the speculative to the

sufficiently imminent.” Id. at 274. It summarized:

       In Galaria, Remijas, and Pisciotta, for example, the data thief intentionally
       targeted the personal information compromised in the data breaches. Galaria, 663
       Fed. Appx. at 386 (“[H]ackers broke into Nationwide’s computer network and stole
       the personal information of Plaintiffs and 1.1 million others.”); Remijas, 794 F.3d
       at 694 (“Why else would hackers break into a store’s database and steal consumers’
       private information?”); Pisciotta, 499 F.3d at 632 (“scope and manner” of intrusion
       into banking website’s hosting facility was “sophisticated, intentional and
       malicious”). And, in Remijas and Krottner, at least one named plaintiff alleged
       misuse or access of that personal information by the thief. Remijas, 794 F.3d at
       690 (9,200 of the 350,000 credit cards potentially exposed to malware “were known
       to have been used fraudulently”); Krottner, 628 F.3d at 1141 (named plaintiff
       alleged that, two months after theft of laptop containing his social security number,
       someone attempted to open a new account using his social security number).

Id. But in the case before it, neither the Beck nor Watson plaintiffs made claims regarding the

targeting of their personal information for the purpose of identity theft or actual misuse of their

information. Therefore, the alleged harm of identity theft was too speculative to establish injury-

in-fact. Id. And because the threat of identity theft was too speculative, the cost of mitigative

measures including the cost of credit monitoring services and the plaintiffs’ time spent monitoring

their financial and credit information was also insufficient to establish injury-in-fact. Id. at 276–

77.




                                                 9
          In Hutton v. Nat'l Bd. of Examiners in Optometry, Inc., 892 F.3d 613 (4th Cir. 2018) the

Fourth Circuit again considered whether the threat of identity theft was sufficient to establish

injury-in-fact. In that case, the plaintiffs were three optometrists representing a putative class of

victims whose personal information was allegedly stolen in a breach of a database maintained by

the defendant, the National Board of Examiners in Optometry, Inc. (“NBEO”). Id. at 616. The

NBEO had not publicly acknowledged whether it had suffered a data breach. Id. at 617. But by

connecting the dots between them, the plaintiffs alleged that the NBEO’s database had been

breached and that as a result they suffered injuries including unauthorized credit cards opened in

their names, an increased risk of identity theft, and the cost of time and money spent to mitigate

further damages. Id. at 617–18. Applying Beck, the district court dismissed the claims, concluding

that the plaintiffs’ alleged harms were speculative and insufficient to establish injury-in-fact. Id.

at 619.

          But the Fourth Circuit reversed, distinguishing the case from Beck. The Fourth Circuit

explained that in Beck, it “emphasized that a mere compromise of personal information, without

more, fails to satisfy the injury-in-fact element in the absence of an identity theft.” Id. at 621

(citing Beck, 848 F.3d at 274–75.) Whereas “[i]n Beck, the plaintiffs alleged only a threat of future

injury in the data breach context where a laptop and boxes [containing personal information] had

been stolen, but the information contained therein had not been misused[, the Hutton plaintiffs]

allege[d] they have already suffered actual harm in the form of identity theft and credit card fraud.”

Id. at 621–22. Therefore, plaintiffs had been “concretely injured” by the data breach. Id. at 622.

          Further, the Fourth Circuit held that “[a]t a minimum” these allegations were sufficient to

establish standing based on “an imminent threat of injury.” Id. at 622. The court explained that

while in Beck “there was no evidence that the thief even stole the laptop with the intent to steal



                                                  10
private information . . . the [Hutton] Plaintiffs allege that their data has been stolen, accessed, and

used in a fraudulent manner.” Id. Finally, the Fourth Circuit held that given the non-speculative

nature of these alleged injuries, the plaintiffs’ out-of-pocket costs and time spent to mitigate the

harms also constituted injury-in-fact. Id.

       Thus in Beck, there was no injury-in-fact when there were not allegations that the personal

information was targeted or misused, whereas in Hutton, injury-in-fact was established based on

allegations of actual identity theft, the imminent threat of identity theft, and costs spent to mitigate

identity theft given the allegations that the personal information was targeted and misused.

       Here the complaint contains much more extensive allegations concerning the targeting of

personal information for misuse than in Beck or Hutton, and, similar to Hutton, contains allegations

of actual misuse by some of the plaintiffs. Unlike in Beck where there were no allegations of

targeting, and in Hutton where the NBEO did not even acknowledge that a data breach occurred,

here Marriott disclosed that it was the target of one of the largest sustained cyberattacks in history

that compromised the personal information of up to 500 million hotel guests. See Compl. ¶¶ 1–3.

And like the plaintiffs in Hutton, Bellwether Plaintiffs Hevener, Ropp, Cullen, Golin, and O’Brien

allege actual misuse of their personal information. See Compl. ¶ 36 (“Subsequent to the Data

Breach, Plaintiff Hevener suffered identity theft and fraud in the form of unauthorized credit cards

applied for in her name”); ¶ 42 (“As a result of the Data Breach, Plaintiff Golin experienced

unauthorized charges on [his] payment card”); id. ¶ 70 (“As a result of the Data Breach, Plaintiff

Cullen experienced unauthorized charges on [his SPG] payment card, as well as unauthorized

purchases made from his personal checking account”); id. ¶ 72 (“As a result of the Data Breach,

Plaintiff O’Brien subsequently experienced unauthorized charges on [her] payment card”); id. ¶ 77

(“As a result of the Data Breach, Plaintiff Ropp suffered identity theft and fraud in the form



                                                  11
multiple unauthorized accounts for credit cards, consolidated loans, consumer accounts, and other

lines of credit opened using his Personal Information”). These allegations bring the actual and

threatened harm out the realm of speculation and into the realm of sufficiently imminent and

particularized harm to satisfy the injury-in-fact requirement for Article III standing for all

Bellwether Plaintiffs.

        Defendants argue that the Bellwether Plaintiffs that did not themselves allege actual misuse

have failed to establish injury-in-fact. While these Plaintiffs have not pled injury-in-fact based on

identity theft that has already occurred, they have adequately pled imminent threat of identity theft.

The question here is whether there are “allegations that suffice[] to push the threatened injury of

future identity theft beyond the speculative to the sufficiently imminent.” Beck, 848 F.3d at 274.

The allegations about the targeting of personal information in the cyberattack and the allegations

of identity theft by other plaintiffs whose personal information was stolen makes the threatened

injury sufficiently imminent. In other words, in these circumstances the remaining Bellwether

Plaintiffs do not have to wait until they, too, suffer identity theft to bring their claims to this court.

        Therefore, Bellwether Plaintiffs Hevener and Ropp have established injury-in-fact based

on allegations of actual and threatened harm6 and the remaining Bellwether Plaintiffs established

injury-in-fact based on the non-speculative imminent threat of identity theft.

                    ii. Time and money spent to mitigate harms from the data breach

        Plaintiffs allege that they spent time and money to mitigate harms from the data breach and

argue that this is also establishes injury-in-fact. See, e.g., Compl. ¶ 270(e)–(g), (k). Defendants

argue that Plaintiffs cannot manufacture standing by choosing to make expenditures based on




6
 Defendants do not challenge the standing of plaintiffs Cullen, Golin, and O’Brien. See Def. Mot.
at 17 n.12.
                                                   12
hypothetical future harm. As described above, in Beck the Fourth Circuit found that the cost of

mitigative measures to protect against identity theft did not constitute injury-in-fact when the threat

of identity theft was too speculative to constitute injury-in-fact. Beck, 848 F.3d at 276–77

(“Mitigation expenses do not qualify as actual injuries where the harm is not imminent.”) (quoting

Remijas, 794 F.3d at 694). In contrast, in Hutton the Fourth Circuit found that the time and cost

of mitigative measures did constitute injury-in-fact where the threatened harm was sufficiently

non-speculative to constitute injury-in-fact. Hutton, 892 F.3d at 622 (“Because the injuries alleged

by the Plaintiffs are not speculative, the costs of mitigating measures to safeguard against future

identity theft support the other allegations and together readily show sufficient injury-in-fact to

satisfy the first element of the standing to sue analysis.”). In other words, the two theories of

injury-in-fact stand or fall together. Here because the alleged actual and threatened harm to the

Bellwether Plaintiffs is sufficiently non-speculative to establish injury-in-fact, the Bellwether

Plaintiffs have also established injury-in-fact based on the alleged time and money spent to

mitigate that harm.

                   iii. Loss of value of property in their personal identifying information

       Plaintiffs allege that they provided their personal identifying information (“PII”) to

Marriott and that as a result of the cyberattack they lost the value of that information. See, e.g.,

Compl. ¶ 270(b). Defendants argue that this type of harm is not cognizable as a matter of law.

Def. Mot. at 16.

       The Fourth Circuit has not decided whether the loss of property value in personal

identifying information constitutes a cognizable injury in data breach cases. But the growing trend

across courts that have considered this issue is to recognize the lost property value of this

information. See In re Experian Data Breach Litig., No. SACV151592AGDFMX, 2016 WL



                                                  13
7973595, at *5 (C.D. Cal. Dec. 29, 2016) (“[A] growing number of federal courts have now

recognized Loss of Value of PII as a viable damages theory.”) (quoting In re Anthem, Inc. Data

Breach Litig., 2016 WL 3029783, at *43 (N.D. Cal. May 27, 2016)); In re Facebook Privacy Litig.,

572 F. App’x 494 (9th Cir. 2014); In re Yahoo!, No. 16-MD-02752-LHK, 2017 WL 3727318, at

13 (N.D. Cal. Aug. 30, 2017). For example, in In re Yahoo! Customer Data Sec. Breach Litigation

regarding a data breach of Yahoo! user accounts, Judge Koh explained that “Plaintiffs’ allegations

that their PII is a valuable commodity, that a market exists for Plaintiffs’ PII, that Plaintiffs’ PII is

being sold by hackers on the dark web, and that Plaintiffs have lost the value of their PII as a result,

are sufficient to plausibly allege injury arising from the Data Breaches.” In re Yahoo!, 2017 WL

3727318, at *14.

        Two courts in this district have taken a contrary view. In Chambliss v. Carefirst, Inc, the

court found that plaintiffs did not establish injury-in-fact based on the decreased value of their

personal information. 189 F. Supp. 3d 564, 572 (D. Md. 2016). That case involved a data breach

of CareFirst, a health insurance provider, that compromised the personal information of 1.1 million

individuals including “the names, birth dates, email addresses, and subscriber identification

numbers of the affected individuals.” Id. at 567. The court held that it “need not decide whether

such personal information has a monetary value, as Plaintiffs have not alleged that they have

attempted to sell their personal information or that, if they have, the data breach forced them to

accept a decreased price for that information.” Id. at 572. Similarly, in Khan v. Children’s Nat’l

Health Sys., 188 F. Supp. 3d 524, 533–34 (D. Md. 2016), the court rejected plaintiffs’ allegations

that they suffered loss of value in their personal identifying information. That case involved a data

breach of the Children’s Hospital in Washington, DC that compromised patient information

including “names, addresses, dates of birth, Social Security numbers, and telephone numbers, as



                                                   14
well as private health care information.” Id. 527. The court held that the alleged loss of value of

personal information did not establish injury-in-fact because the plaintiff did not “explain how the

hackers’ possession of that information has diminished its value, nor does she assert that she would

ever actually sell her own personal information.” Id. at 533.

       Here plaintiffs have adequately pled that the personal identifying information collected by

Marriott has value. Plaintiffs allege that Marriott recognizes the value of this information and

collects it to better target customers and increase its profits. Compl. ¶ 104. Marriott also pays a

customer analytics company to analyze personal information for this purpose. Id. And Plaintiffs

allege that this information is “highly-coveted and valuable on underground or black markets.”

Compl. ¶ 264.

       The Complaint contains further allegations recognizing the value of personal information.

For example, Commissioner Elizabeth Denham of the European Union, Information

Commissioner’s Office, which is investigating the Marriott data breach, stated, “Personal data has

a real value so organizations have a legal duty to ensure its security, just like they would do with

any other asset.” Compl. ¶ 104. Similarly, the Court takes judicial notice of a recent statement by

U.S. Attorney General William Barr announcing the indictment of four Chinese officials for the

Equifax data breach, linking the attack to the Marriott data breach and recognizing the value of the

personal information taken:

       For years, we have witnessed China’s voracious appetite for the personal data of
       Americans, including the theft of personnel records from the U.S. Office of
       Personnel Management, the intrusion into Marriott hotels, and Anthem health
       insurance company, and now the wholesale theft of credit and other information
       from Equifax. This data has economic value, and these thefts can feed China’s
       development of artificial intelligence tools as well as the creation of intelligence
       targeting packages.




                                                15
Attorney General William P. Barr Announces Indictment of Four Members of China’s Military for

Hacking into Equifax, February 10, 2020, https://www.justice.gov/opa/speech/attorney-general-

william-p-barr-announces-indictment-four-members-china-s-military (emphasis added).

       Neither should the Court ignore what common sense compels it to acknowledge – the value

that personal identifying information has in our increasingly digital economy. Many companies,

like Marriott, collect personal information. Consumers too recognize the value of their personal

information and offer it in exchange for goods and services. To take a few examples, many

business offer goods and services such as wifi access, special access to products, or discounts in

exchange for a customer’s personal information. Consumer choose whether to exchange their

personal information for these goods and services every day. And here, plaintiffs allege that they

gave Marriott their personal information as part of their exchange to stay at Marriott hotels.

Further, the value of personal identifying information is key to unlocking many parts of the

financial sector for consumers. Whether someone can obtain a mortgage, credit card, business

loan, tax return, or even apply for a job depends on the integrity of their personal identifying

information. Here Plaintiffs allege that they suffered lower credit scores as a result of the data

breach and that fraudulent accounts and tax returns were filed in their names. See, e.g., Compl. ¶¶

36, 77, 104. Similarly, the businesses that request (or require) consumers to share their personal

identifying information as part of a commercial transaction do so with the expectation that its

integrity has not been compromised.

       For these reasons, I depart from the reasoning of Chambliss and Khan and am more

persuaded by the growing number of courts that have recognized the loss of this property value in

data breach cases. In Chambliss and Khan, the courts rejected alleged injuries based on the

diminished value of personal information because the complaints did not allege that the plaintiffs



                                                16
attempted to sell it themselves or that they were forced to accept a decreased price for their

information. But the value of consumer personal information is not derived solely (or even

realistically) by its worth in some imagined market place where the consumer actually seeks to sell

it to the highest bidder, but rather in the economic benefit the consumer derives from being able

to purchase goods and services remotely and without the need to pay in cash or a check. Therefore,

the Bellwether Plaintiffs have established injury-in-fact based on the loss of value of their personal

information.

                  iv. Loss of benefit of their bargain regarding data security

       Plaintiffs also allege injury-in-fact based on “overpayment” and failure to receive the

benefit of their bargain regarding data privacy. Specifically, plaintiffs allege that they “place

significant value in data security,” that “[t]he cost of purchasing a hotel room includes tangible

and intangible components, including things such as the overall cost of the property and employee

costs, as well the cost of providing conveniences like soaps and shampoos,” that “[o]ne component

of the cost of a hotel room is the explicit and implicit promises Marriott made to protect its

customers’ Personal Information,” and that “had consumers known the truth about Defendants’

data security practices—that they did not adequately protect and store their data—they would not

have stayed at a Marriott Property, purchased products or services at a Marriott Property, and/or

would have paid less.” Compl. ¶ 273–75. Defendants again argue that this theory of injury fails

as a matter of law. Def. Mot. at 16. The Fourth Circuit has not addressed this issue, and both

Plaintiffs and Defendants marshal cases to support their position. For the reasons discussed below,

I am persuaded that Plaintiffs have adequately alleged injury-in-fact based on failure to receive the

benefit of their bargain regarding data security.




                                                    17
       Plaintiffs point to Carlsen v. GameStop, Inc., 833 F.3d 903 (8th Cir. 2016). In that case,

the plaintiff paid for a subscription to Game Informer Magazine published by the defendant. Id.

at 907. The terms of the magazine subscription included a privacy policy that stated subscribers’

personal information would not be shared with third parties. Id. But the defendant allegedly shared

this information with third parties nonetheless. Plaintiff alleged that he would not have paid as

much as he did for the magazine subscription had he known that GameStop would violate the

terms of the privacy policy. Id. at 908–09. The district court found that this overpayment theory

was insufficient to establish injury because the plaintiff did not allege that he paid any specific

amount for the privacy policy or that he bargained for additional data privacy. Id. at 909. The

district court also rejected the argument that the plaintiff would not have purchased the magazine

subscription had he known GameStop would have violated its privacy policy. Id. The Eighth

Circuit reversed finding that the plaintiffs’ allegations were sufficient to establish injury arising

from a breach of contract:

       Here, Carlsen has provided sufficient facts alleging that he is party to a binding
       contract—the terms of service, which include the Game Informer privacy policy—
       with GameStop, and GameStop does not dispute this contractual
       relationship. Carlsen also has alleged that GameStop has violated that policy by
       “systematically disclos[ing] Game Informer’s users’ PII . . . to third party Facebook
       and/or allow[ing] Facebook to directly collect that information itself.” This
       allegation of breach is both concrete and particularized, as the breach allegedly
       already has occurred, and any consequences of the breach have occurred
       specifically to Carlsen as a result of the actions of GameStop’s alleged systematic
       disclosure via the Facebook SDK.

Id. The Eighth Circuit also found that these same allegations were sufficient to establish injury

based on an overpayment theory. See id. (“Carlsen alleged that he has suffered damages as a result

of GameStop’s breach in the form of devaluation of his Game Informer subscription in an amount

equal to the difference between the value of the subscription that he paid for and the value of the

subscription that he received, i.e., a subscription with compromised privacy protection.

                                                 18
Accordingly, Carlsen has alleged an ‘actual’ injury.”) Thus, the allegations plausibly established

injury from breach of contract and alternatively breach leading to a devaluation of the goods

purchased.

       Similarly, the court in In re Yahoo! Inc. Customer Data Sec. Breach Litigation found that

the plaintiff adequately alleged benefit-of-the-bargain losses. 313 F. Supp. 3d 1113, 1130 (N.D.

Cal. 2018). In that case, the plaintiff alleged that he paid for Yahoo!’s premium email service, that

Yahoo! represented that their email services were secure, and that that he would not have provided

his personal information to Yahoo! or signed up for the email services if he knew they were not as

secure as Yahoo! represented. Id. Thus, plaintiff alleged that the services he paid for were worth

nothing or worth less than he paid for them. Id. The court held that this established benefit-of-

the-bargain injury. Id. See also In re Anthem, Inc. Data Breach Litig., 162 F. Supp. 3d 953, 985

(N.D. Cal. 2016) (finding plaintiffs adequately pled benefit-of-the-bargain losses); In re Adobe

Sys., Inc. Privacy Litig., 66 F.Supp.3d 1197, 1224 (N.D.Cal.2014) (finding plaintiffs adequately

pled injury where they alleged “they personally spent more on Adobe products than they would

had they known Adobe was not providing the reasonable security Adobe represented it was

providing.”)

       Defendants argue that Plaintiffs’ allegations fail as a matter of law to establish injury-in-

fact, again pointing to Chambliss. There the court found that the plaintiffs made no allegations

that “the data breach diminished the value of the health insurance they purchased from CareFirst”

or “indicating that the prices they paid for health insurance included a sum to be used for data

security, and that both parties understood that the sum would be used for that purpose.” Chambliss

v. Carefirst, Inc, 189 F. Supp. 3d 564, 572 (D. Md. 2016). Further, the court stated that the

plaintiffs could not quantify their alleged losses. Id.



                                                  19
       Defendants also cite cases for the proposition that it is improper to “chop up a contract” for

data security. In Irwin v. Jimmy John’s Franchise, LLC, plaintiffs brought a putative class action

for alleged injuries arising from a data breach at Jimmy John’s restaurants. 175 F. Supp. 3d 1064

(C.D. Ill. 2016). One of the claims brought by the plaintiffs was for unjust enrichment, for which

the plaintiffs alleged Jimmy John’s was enriched, and the plaintiffs were impoverished, because

Jimmy John’s accepted plaintiff’s credit and debit card payments without providing security and

protection. The court rejected the unjust enrichment claim, finding that data security was not paid

for separately:

       Irwin paid for food products. She did not pay for a side order of data security and
       protection; it was merely incident to her food purchase, as is the ability to sit at a
       table to eat her food, or to use Jimmy John’s restroom. Jimmy John’s would not be
       enriched by customers who paid full price for their purchases but found all tables
       occupied, or a restroom temporarily out of order. The court is further persuaded by
       the fact that merchants are assessed a fee for each debit and credit card transaction,
       and merchants sometimes offer a discount for cash payment. See, e.g., Consumer
       Reports, Don’t be Tricked by Gas Station Cash Discounts, available at
       http://www.consumerreports.org/cro/news/2013/08/gas-station-cash-
       discounts/index.htm. Irwin does not allege that she paid more than cash customers
       did for the same food items, so it cannot be said that Jimmy John’s was unjustly
       enriched by her purchases.

Irwin v. Jimmy John's Franchise, LLC, 175 F. Supp. 3d 1064 at 1071–72 (C.D. Ill. 2016).7 But

the court did find that find that plaintiff plausibly alleged an implied contract for data security

based on her use of a debit or credit card for payment. See Irwin v. Jimmy John’s Franchise, LLC,

175 F. Supp. 3d 1064, 1070–71 (C.D. Ill. 2016) (“When the customer uses a credit card for a



7
  The court did not appear to consider the benefit that Jimmy John’s derived by accepting debit
and credit cards. Instead, it seems the court was persuaded that because Jimmy John’s pays credit
card fees, it does not benefit from accepting debit and credit cards as a form of payment. But as
the Supreme Court recently explained, while credit card companies like American Express charge
merchants fees, accepting payment cards “benefit[s] merchants by encouraging cardholders to
spend more money.” Ohio v. Am. Express Co., 138 S. Ct. 2274, 2283 (2018). Therefore, the Irwin
court did not appear to consider the full scope of benefits in its analysis.


                                                20
commercial transaction, he intends to provide the data to the merchant, and not to an unauthorized

third party. There is an implicit agreement to safeguard the customer's information to effectuate

the contract. Irwin has alleged the existence of an implied contract obligating Jimmy John's to

take reasonable measures to protect Irwin's information and to timely notify her of a security

breach.”) (internal citation omitted).

       Defendants also cite Lewert v. P.F. Chang’s China Bistro, Inc., 819 F.3d 963, 968 (7th Cir.

2016). In that case the court expressed skepticism but did not decide whether the plaintiffs

established injury-in-fact based on allegations that the costs of the plaintiffs’ meals were an injury

because they would not have dined at P.F. Chang’s had they known of its poor data security.

Lewert v. P.F. Chang's China Bistro, Inc., 819 F.3d at 968. The court said that, “such arguments

have been adopted by courts only where the product itself was defective or dangerous and

consumers claim they would not have bought it (or paid a premium for it) had they known of the

defect.” Id. The P.F. Chang’s plaintiffs did not allege this. Id.

       Likewise, in In re Sci. Applications Int'l Corp. (SAIC) Backup Tape Data Theft Litig., 45

F. Supp. 3d 14, 30 (D.D.C. 2014), the court rejected an overpayment theory of injury in a data

breach case involving theft of personal information and medical records of 4.7 million members

of the U.S. military and their families. The court stated:

        [A]s to the value of their insurance premiums, Plaintiffs do not plausibly allege
       any actual loss. They allege that they were paying for “health and dental
       insurance”—and they do not claim that they were denied coverage or services in
       any way whatsoever. See id. To the extent that Plaintiffs claim that some
       indeterminate part of their premiums went toward paying for security measures,
       such a claim is too flimsy to support standing. They do not maintain, moreover,
       that the money they paid could have or would have bought a better policy with a
       more bullet-proof information-security regime. Put another way, Plaintiffs have
       not alleged facts that show that the market value of their insurance coverage (plus
       security services) was somehow less than what they paid. Nothing in the Complaint
       makes a plausible case that Plaintiffs were cheated out of their premiums. As a
       result, no injury lies.

                                                 21
In re Sci. Applications Int'l Corp. (SAIC) Backup Tape Data Theft Litig., 45 F. Supp. 3d 14, 30

(D.D.C. 2014).

          Here the pleadings are similar to those in Carlson, In re Yahoo!, and In re Anthem. Like

the plaintiffs in those cases, Plaintiffs here allege that there was an explicit or implicit contract for

data security based on Marriott and Starwood’s privacy statements,8 that they placed a significant

value in data security, and that had they known the truth about Marriott’s data security practices

they would have paid less or not stayed at Marriott. Compl. ¶ 273–75.

          In this regard the pleadings differ from those in Chambliss, Irwin, Lewert, and In re SAIC.

Whereas in Chambliss the court noted that the plaintiffs failed to make allegations that the data

breach diminished the value of their health insurance, here plaintiffs specifically allege that they

value data security and Marriott’s misrepresentations in this regard diminished the value of their

purchases. And to the extent these courts found that plaintiffs did not pay separately for data

security in those transactions, I find it unnecessary at this stage to parse out what portion of the

bargain between Plaintiffs and Marriott can be attributed to data security. As the courts in Carlson,

In re Yahoo!, and In re Anthem found, it is enough to allege that there was an explicit or implicit

contract for data security, that plaintiffs placed value on that data security, and that Defendants

failed to meet their representations about data security. Valuation of these alleged damages may

be done after discovery. Therefore, plaintiffs have adequately alleged injury based on their benefit-

of-the-bargain and overpayment theories.




8
    For further discussion of the express and implied contract claims, see Section III below.
                                                   22
           b. Plaintiffs’ Injuries Are Fairly Traceable to Defendants’ Conduct

       Defendants argue that two of the Bellwether Plaintiffs that alleged actual misuse – Hevener

and Ropp – lack standing because their alleged injuries are not fairly traceable to Defendants’

conduct. Def. Mot. at 17. Plaintiff Hevener alleges that as a result of the data breach, unauthorized

credit cards were applied for in her name. Compl. ¶ 36. And Plaintiff Ropp alleges that because

of the data breach multiple unauthorized accounts for credit cards, consolidated loans, consumer

accounts, and other lines of credit were opened using his personal information. Compl. ¶ 77.

Defendants also argue that the alleged injuries of a third bellwether plaintiff, Cullen, stemming

“unauthorized purchases made from his personal checking account” are not traceable to the

Marriot data breach, but do not challenge Cullen’s standing based on his allegations of payment

card misuse. Def. Mot. at 17 n.2.

       Defendants argue that these injuries are not fairly traceable to Defendants because these

injuries purportedly require social security numbers or banking information which no plaintiff

alleges to have given to Marriott. Def. Mot. at 17. To support this proposition, Defendants cite to

several cases that discuss the use of social security numbers to open accounts. See Hutton v. Nat’l

Bd. Of Examiners in Optometry, Inc., 892 F.3d 613, 623 (4th Cir. 2018); In re SuperValu, Inc.,

925 F.3d 955, 960 (8th Cir. 2019); Dugas v. Starwood Hotels & Resorts Worldwide, Inc., 2016

WL 6523428, at *5 (S.D. Cal. Nov. 3, 2016); Antman v. Uber Techs., Inc., 2018 WL 2151231, at

*6, 10-11 (N.D. Cal. May 10, 2018). But in only one of these cases, Antman, did a court dismiss

a claim in which a plaintiff alleged fraudulent accounts were applied for or opened in his or her

name due to lack of traceability.

       In Hutton, the plaintiffs alleged that social security numbers were stored by the defendant,

which supported their claim for standing. 892 F.3d at 623. The court did not find, or even consider,



                                                 23
that traceability is not established where social security numbers were not collected. The courts

in In re Supervalu, Inc. and Dugas considered the scope of information allegedly stolen, including

social security numbers, when assessing the risk of imminent threat of identity theft. For the

reasons discussed above, the Plaintiffs here have met this threshold. Moreover, those courts found

standing for the plaintiffs that did allege fraudulent card charges. See In re SuperValu, Inc., 870

F.3d at 773; Dugas, 2016 WL 6523428, at *6. In Antman, the plaintiff alleged that only drivers’

licenses and names were stolen in a data breach, and at oral argument plaintiff’s counsel conceded

that a social security number was required for the fraudulent Capitol One credit card application

in question. Antman, 2015 WL 6123054, at *8, *11. On that basis the court found injury stemming

from the fraudulent Capitol One application was not fairly traceable to defendant’s data breach.

Id. at *11.

        Other cases have found that stolen credit card information, even without social security

numbers, was enough to commit identity theft and fraud. See, e.g., In re Zappos.com, Inc., 888

F.3d 1020, 1027 (9th Cir. 2018) (“Although there is no allegation in this case that the stolen

information included social security numbers . . . the information taken in the data breach still gave

hackers the means to commit fraud or identity theft . . . .”); Lewert v. P.F. Chang’s China Bistro,

Inc., 819 F.3d 963, 967 (7th Cir. 2016) (“We recognized in Remijas [794 F.3d at 692–93] that the

information stolen from payment cards can be used to open new cards in the consumer’s name.”);

Bass v. Facebook, Inc., 394 F. Supp. 3d 1024, 1034 (N.D. Cal. 2019) (finding personal

information, not including social security numbers, “gave hackers the means to commit fraud or

identity theft.”)

        Here plaintiffs Hevener, Ropp, and Cullen allege that they stayed at Marriott properties,

that they gave their personal information to Marriott to do so, that Marriott was the target of one


                                                 24
of the largest data breaches in history – the scope of which is not yet fully known – and that as a

result, fraudulent accounts were opened or applied for in their names. Plaintiffs have adequately

alleged their injuries are traceable to Defendants’ conduct. While Defendants may ultimately

show, after the opportunity for discovery, that the alleged injuries are not caused by their data

breach, it is premature to dismiss Plaintiffs’ claims on grounds of traceability.

          Thus, for the reasons stated above, all Bellwether Plaintiffs have standing. I now turn to

the bellwether claims selected by the parties.

    II.   Negligence Claims

          Bellwether Plaintiffs allege negligence claims under the laws of three states: Illinois,

Florida, and Georgia. Defendants move to dismiss each claim. For the reasons discussed below,

Defendants’ motion to dismiss the Illinois negligence claim is granted. Defendants’ motion to

dismiss the Florida and Georgia claims is denied. I discuss the negligence claims of each state in

turn.9

             a. Illinois Negligence Claims

          Illinois class representatives Golin and Raab bring claims for negligence under Illinois

law. See Compl. ¶¶ 42–43; 296–304; ECF No. 368. Marriott argues that these claims must be

dismissed because the “economic loss rule” precludes the Plaintiffs from recovering against it for

damages that do not result from personal injuries or physical damage to tangible property, and

because Illinois law does not impose a duty on retailers to safeguard personal information from

cyberattacks. Def. Mot. at 18–19.



9
  Under Erie Railroad Co. v. Tompkins, 304 U.S. 64 (1938), for each of the tort, contract, and
statutory claims discussed below, I must apply the jurisprudence of the relevant state’s highest
court or, if it has not spoken to the issue, predict how the state’s highest court would rule. See
Private Mortg. Inv. Servs., Inc. v. Hotel & Club Assocs., Inc., 296 F.3d 308, 312 (4th Cir. 2002).
                                                  25
                   i. Economic Loss Rule

       The economic loss rule bars recovery in tort for “economic losses,” and instead requires

personal injury or property damage to support a negligence claim. See Moorman Mfg. Co. v. Nat'l

Tank Co., 435 N.E.2d 443, 449 (Ill. 1982). As a threshold matter, the parties dispute whether all

of Plaintiffs’ alleged injuries are economic, such that they would be precluded by the rule. The

parties appear to agree that some of the injuries, including unauthorized charges, money spent to

mitigate harms of the breach, and benefit-of-the-bargain losses, are economic in nature. However,

Plaintiffs argue that the alleged loss of value of their personal information, time spent mitigating

harm from the data breach, and personal aggravation arising from the increased risk of identity

theft are non-economic injuries that fall outside the scope of the economic loss rule. Opp. at 17.

       To support their position, Plaintiffs cite Morris v. Harvey Cycle & Camper, Inc., 911

N.E.2d 1049 (Ill. App. Ct. 2009). In that case, the plaintiff brought a claim under the Illinois

Consumer Fraud Act following problems with the financing and purchase of a car and alleged

“severe emotional distress, inconvenience and aggravation.”        Id. at 1052–53.     The Illinois

Consumer Fraud Act provides a remedy for purely economic injuries. Id. The Court of Appeals

affirmed the Circuit Court’s dismissal of the plaintiff’s Consumer Fraud Act claim, finding that

“she did not allege actual damages in the form of specific economic injuries” and that “[s]he

alleged only emotional damages.” Id. In other words, in the context of stating an Illinois

Consumer Fraud Act claim, emotional distress, inconvenience, and aggravation were all deemed

non-economic injuries. And Plaintiffs point to cases outside of Illinois to support their argument

that the loss of value of personal information and loss of time are non-economic injuries that are

outside the scope of the economic loss rule. See Hameed-Bolden v. Forever 21 Retail, Inc., No.

CV1803019SJOJPRX, 2018 WL 6802818, at *5 (C.D. Cal. Oct. 1, 2018) (noting that loss of value



                                                26
in personal information “may represent ‘property damages’ as a legal matter,” but ultimately

finding that plaintiffs failed to establish that theft of their personal information damaged them in a

non-economic manner); Bass v. Facebook, Inc., 394 F. Supp. 3d 1024, 1039 (N.D. Cal. 2019)

(holding plaintiffs’ alleged loss of time was not economic injury and therefore economic loss rule

did not bar negligence claim under California law).

       In response, Defendants cite Fox v. Iowa Health System, 399 F. Supp. 3d 780 (W.D. Wis.

2019). In that case, which involved a data breach of a health system, the court dismissed the

plaintiffs’ Illinois negligence claims under the economic loss doctrine. The plaintiffs argued that

some of their injuries, including their lost time, loss in the value of their personal information, and

damages caused by the violation of their privacy rights, were outside the scope of the economic

loss rule. Id. at 795. The court disagreed, finding that “all of these are economic damages because

they reflect a pecuniary loss rather than a personal injury or damage to property.” Id. (citing In re

Illinois Bell Switching Station Litigation, 641 N.E.2d 440, 444 (Ill. 1994) (finding damages

incurred from a month-long loss of telephone services were economic damages)). Further, the

court found that “claims for inconvenience or lost time fall squarely within the economic loss

doctrine.” Id. (citing Followell v. Cent. Illinois Pub. Serv. Co., 663 N.E.2d 1122, 1124 (Ill. App.

Ct. 1996) (finding that lost time and profits to repair water mains and meters due to mismarked

gas lines were economic damages)).

       Taken together, Morris suggests that that an Illinois Court would find that Plaintiffs’ claims

for aggravation are not economic injuries but Fox and Followell suggest that claims for lost time

are economic injuries. And although the court in Fox cites Illinois Bell to support its conclusion

that the loss of value of personal information is an economic injury, neither Fox nor Illinois Bell

discusses this specific issue. Moreover, the Illinois Supreme Court has yet to address the economic



                                                  27
loss rule in the context of data breaches at all. An examination of the rule’s development suggests

that its historical roots in products liability are not a close fit with the injuries that arise in the

context of data breaches like this one, which casts doubt on how it would be applied by the Illinois

Supreme Court. Therefore, I must review the rule’s development more fully.

       The economic loss rule is of relatively recent vintage and was most prominently articulated

by Chief Justice Traynor of the Supreme Court of California in Seely v. White Motor Company,

403 P. 2d 145 (Ca. 1965). The rule attempts to draw a line of demarcation between when it is

appropriate for a plaintiff to recover in tort against a defendant, and when, in contrast, the recovery

must be under contract or warranty law. The Illinois Supreme Court first adopted the economic

loss rule in Moorman Mfg. Co. v. National Tank Co., 435 N.E. 2d 443 (Ill. 1982). In Moorman,

the plaintiff, a food processor, sued the manufacturer of a steel bolted grain storage tank under

astrict liability theory (as well as misrepresentation and breach of warranty) when a crack

developed in one of the steel rings of the tank, asserting that its negligent design made it

unreasonably dangerous. It sought damages for the cost of repairs of the tank, as well as for the

loss of its use in its business. Id. at 445. The Illinois Supreme Court emphasized that an action

for strict liability is intended to allow recovery for the unreasonably dangerous nature of a product,

which may result in the buyer’s personal injury or physical injury to his property. Id. at 446–47.

It contrasted this theory of recovery with the law of sales, which was “carefully articulated to

govern the economic relations between suppliers and consumers of goods.” Id. at 447 (citing

numerous sections of Title 2 of the Illinois Uniform Commercial Code (“UCC”)). The court

expressed concern that “adopting strict liability in tort for economic loss would effectively

eviscerate section 2-316 of the UCC” (which addresses the degree to which parties to a sales




                                                  28
contract may exclude warranties, and prohibits a manufacturer from disclaiming its responsibility

for defective products). Id. at 447. It summed up its reasoning as follows:

        We do hold, however, that when a product is sold in a defective condition that is
        unreasonably dangerous to the user or consumer or to his property, strict liability
        in tort is applicable to physical injury to plaintiff’s property, as well as to personal
        injury. . . . This comports with the notion that the essence of a product liability tort
        case is not that the plaintiff failed to receive the quality of the product he expected,
        but that the plaintiff has been exposed, through a hazardous product, to an
        unreasonable risk of injury to his person or property. On the other hand, contract
        law, which protects expectation interests, provides the proper standard when a
        qualitative defect is involved, i.e. when a product is unfit for its intended use.

Id. at 448–49.

        The court then proceeded to explain the contours of “economic loss” that falls within the

scope of the rule:

        “Economic loss” has been defined as “damages for inadequate value, costs of repair
        and replacement of the defective product, or consequent loss of profits – without
        any claim of personal injury or damage to other property” as well as “the diminution
        in the value of the product because it is inferior in quality and does not work for the
        general purposes for which it was manufactured and sold.” These definitions are
        consistent with the policy of warranty law to protect expectations of suitability and
        quality.

Id. at 449 (internal citations omitted). The court also held that economic loss includes “all indirect

loss, such as loss of profits resulting from inability to make use of the defective product.” Id. at

449. And, it summed up its views of where the line of demarcation between tort and contract law

lies as follows:

        [T]he line between tort and contract must be drawn by analyzing interrelated factors
        such as the nature of the defect, the type of risk, and the manner in which the injury
        arose. These factors bear directly on whether the safety-insurance policy of tort
        law or the expectation-bargain protection policy of warranty law is most applicable
        to a particular claim. . . . Our conclusion that qualitative defects are best handled
        by contract, rather than tort, law applies whether the tort theory involved is strict
        liability or negligence. Tort theory is appropriately suited for personal injury or
        property damage from a sudden or dangerous occurrence of the nature described
        above. The remedy for economic loss, loss relating to a purchaser’s disappointed


                                                  29
       expectations due to deterioration, internal breakdown or nonaccidental cause, on
       the other hand, lies in contract.

Id. at 450–51 (internal quotation marks and citation omitted). Thus, while the court grounded its

analysis of the economic loss rule in products liability law, it went on to extend it to ordinary

negligence actions as well, again citing Chief Justice Traynor:

       (A consumer) can, however, be fairly charged with the risk that the product will not
       match his economic expectations unless the manufacturer agrees that it will. Even
       in actions for negligence, a manufacturer’s liability is limited to damages for
       physical injuries and there is no recovery for economic loss alone.

Id. at 451 (citing Seely, 403 P. 2d at 151) (emphasis added).

       The court further explained why the economic loss rule applies to negligence claims as

well as product liability claims as follows:

       The policy considerations against allowing recovery for solely economic loss in
       strict liability cases apply to negligence actions as well. When the defect is of a
       qualitative nature and the harm relates to the consumer’s expectation that a product
       is of a particular quality so that it is fit for ordinary use, contract, rather than tort,
       law provides the appropriate set of rules for recovery. Moreover, as was true with
       strict liability, if a manufacturer were held liable in negligence for the commercial
       loss suffered by a particular purchaser, it would be liable for business losses of other
       purchasers, caused by the failure of its product to meet the specific needs of their
       businesses, even though the needs were communicated only to the dealer. Thus, a
       manufacturer could be held liable for damages of unknown and unlimited scope,
       even though the product is not unreasonably dangerous and even though there is no
       damage to person and property.

Id. at 451–52 (internal citations omitted). Finally, the Illinois Supreme Court recognized two

narrow exceptions to the economic loss rule. “This court has held that economic loss is recoverable

where one intentionally makes false representations, and where one who is in the business of

supplying information for the guidance of others in their business transactions makes negligent

representations.” Id. at 452 (internal citations omitted).

       Shortly after Moorman was decided, the Illinois Supreme Court again addressed the

economic loss rule in Redarowicz v. Ohlendorf, 441 N.E. 2d 324 (Ill. 1982). There, a homeowner


                                                  30
purchased a house from the original owner, discovered serious construction defects in the structure,

and sued the builder asserting claims in negligence, contract, and warranty. The court declined to

analyze whether the builder owed the plaintiff a duty in tort, instead holding that the damages

sought by the plaintiff (repair or replacement of a defective chimney, wall and patio) were

economic losses, and the negligence claim was barred by the Moorman doctrine. The court

explained that “[t]o recover in negligence there must be a showing of harm above and beyond

disappointed expectations. A buyer’s desire to enjoy the benefit of his bargain is not an interest

that tort law traditionally protects.” Id. at 327. And the court quoted with approval a decision

from the Supreme Court of Missouri, Crowder v. Vandendeale, 564 S.W. 2d 879 (Mo. 1978),

which held:

       A duty to use ordinary care and skill is not imposed in the abstract. It results from
       a conclusion that an interest entitled to protection will be damaged if such care is
       not exercised. Traditionally, interests which have been deemed entitled to
       protection in negligence have been related to safety or freedom from physical harm.
       Thus, where personal injury is threatened, a duty in negligence has been readily
       found. Property interests also have generally been found to merit protection from
       physical harm. However, where mere deterioration or loss of bargain is claimed,
       the concern is with a failure to meet some standard of quality. This standard of
       quality must be defined by reference to that which the parties have agreed upon.

Id. at 882 (emphasis in original).

       In Anderson Elec. v. Ledbetter Erection Corp., 503 N.E. 2d 246 (Ill. 1986), the Illinois

Supreme Court extended the Moorman doctrine to a claim where the plaintiff asserted negligent

performance of services. In Ledbetter, the plaintiff was an electrical subcontractor that contracted

to perform work for Ledbetter, a general contractor, on precipitator units manufactured by Walther.

Id. at 247. Anderson’s contract with Ledbetter required it to perform its work in accordance with

Walther’s precipitator unit erection manual, which required Walther to inspect the project in stages

as it was being performed, to insure compliance with the manual, and immediate correction of any



                                                31
noted defects before the next phase of work commenced. Id. But Anderson had no contractual

relationship with Walther. Id. Apparently, Walther did not inspect until Anderson completed all

its work, and found defects that required that much of the work be redone, at a cost to Anderson

of $288,802.44, significantly reducing its profit on the subcontract. Id. Anderson sued Walther

for negligent failure to inspect the construction in phases as required by its manual.

       Citing Moorman, the Illinois Supreme Court affirmed the decision of the Illinois Court of

Appeals upholding the trial court’s dismissal of Anderson’s claim under the economic loss rule,

noting that without concomitant claims of personal injury or damage to property other than the

product that was the subject of the underlying contract (the precipitator unit), tort law afforded no

remedy. Id. at 247 (quoting Moorman). In reaching its conclusion, the Illinois Supreme Court

cited with approval a decision from the United States Supreme Court, East River Steamship Corp.

v. Transamerica Delava, Inc., 476 U.S. 858 (1986), which also addressed the economic loss rule,

again in a products liability claim. In that case, the U.S. Supreme Court discussed the distinction

drawn between tort recovery (for physical injuries) and warranty recovery (for economic loss),

observing:

       The distinction rests . . . on an understanding of the nature of the responsibility a
       manufacturer must undertake in distributing his products. When a product injures
       only itself the reasons for imposing a tort duty are weak and those for leaving the
       party to its contractual remedies are strong. The tort concern with safety is reduced
       when an injury is only to the product itself. When a person is injured, the ‘cost of
       an injury and the loss of time or health may be an overwhelming misfortune’, and
       one the person is not prepared to meet. In contrast, when a product injures itself,
       the commercial user stands to lose the value of the product, risks the displeasure of
       its customers who find that the product does not meet their needs, or, as in this case,
       experiences increased costs in performing a service. Losses like these can be
       insured.”

Id. at 871 (internal citations and quotation marks omitted).




                                                 32
       But in Collins v. Reynard, 607 N.E. 2d 1185 (Ill. 1992), the Illinois Supreme Court

recognized that there can be circumstances in which an injured party may sue in both contract and

tort, despite the absence of personal injury or physical damage to property. In Collins, the plaintiff

sued her attorney for negligence in preparing documents for the sale of a business. The court

explained its ruling this way:

       Today we rule that a complaint against a lawyer for professional malpractice may
       be couched in either contract or tort and that recovery may be brought in the
       alternative . . . . Our ruling is grounded on historical precedent rather than logic. If
       something has been handled in a certain way for a long period of time and if people
       are familiar with the practice and accustomed to its use, it is reasonable to continue
       with that practice until and unless good cause is shown to change the rule.

Id. at 1186.

       In explaining why it overruled the decision by the Court of Appeals that Moorman

precluded suing an attorney for malpractice in tort, the Illinois Supreme Court again ventured into

a discussion of the underlying policies that distinguish contract claims from tort claims:

       Contract law applies to voluntary obligations freely entered into between parties.
       Damages recoverable under a breach of contract theory are based upon the mutual
       expectations of the parties. The basic principle for the measurement of contract
       damages is that the injured party is entitled to recover an amount that will put him
       in as good a position as he would have been had the contract been performed as
       agreed.

       Tort law, on the other hand, applies in situations where society recognizes a duty
       to exist wholly apart from any contractual undertaking. Tort obligations are
       general obligations that impose liability when a person negligently, carelessly or
       purposely causes injury to others. These obligations have been recognized by
       society to protect fellow citizens from unreasonable risks of harm. Whether a duty
       will be recognized under tort law depends upon the foreseeability of the injury, the
       likelihood of the injury, the magnitude of the burden of guarding against the injury,
       and the consequences of placing that burden on the defendant.

       Although the common law distinctions between contract and tort have been both
       modified and confused by different courts in different situations, differences
       between tort theories and contract theories still have validity. For all of that, a
       punch in the nose remains, for all practical purposes, a tort and not a breach of



                                                 33
        contract. In the field of contract, however, some breaches have crossed the line
        and become cognizable in tort.
Id. at 1186–87 (internal citations omitted; emphasis added). But having opened the door that

Moorman created separating contract from tort, the Illinois Supreme Court was quick to insure

that only a crack remained open, adding “the ruling we announce today is limited to the specific

field of lawyer malpractice as an exception to the so-called Moorman doctrine and to the

distinctions separating contract from tort.” Id. at 1187. But it did not take long before that crack

was widened.

        In Congregation of the Passion, Holy Cross Province v. Touche Ross & Co., 636 N.E. 2d

503 (Ill. 1994), the Illinois Supreme Court again was thrust into a dispute centering around the

scope of the Moorman doctrine. After a Catholic church suffered severe financial losses caused

by the failure of their accountant properly to value certain assets held by the church to generate

income enabling it to operate its monasteries, retreat houses and schools, it sued its accounting

firm and obtained substantial trial verdicts under both its negligence and contract claims.

Notwithstanding its proclamation in Collins that it was relaxing the Moorman doctrine only to

accommodate tort claims against an attorney for malpractice (for reasons based not on logic, but

rather historical tradition), the Illinois Supreme Court extended the Collins exception to suits

against accountants as well. To reach this result, it distilled the progression of its cases interpreting

the economic loss rule from its adoption in Moorman this way:

        The evolution of the economic loss doctrine shows that the doctrine is applicable
        to the service industry only where the duty of the party performing the service is
        defined by the contract that he executes with his client. Where a duty arises outside
        of the contract, the economic loss doctrine does not prohibit recovery in tort for the
        negligent breach of that duty.




                                                   34
Id. at 514.    Importantly, the court held that the “duty to observe reasonable professional

competence exists independently of any contract. The economic loss doctrine does not bar

recovery in tort for the breach of a duty that exists independently of a contract.” Id. at 515.

       Although the Illinois Supreme Court has further addressed the scope of the Moorman

doctrine in the years since the Congregation of the Passion decision, the parties have not cited,

and my own research has not located, any appellate decision by either the Court of Appeals or

Supreme Court of Illinois that evaluated the applicability of the economic loss rule for a negligence

claim in a data security breach, such as the claim involved in the MDL pending before me.

However, several federal courts have applied the rule in data breach cases, including the United

States District Court for the Northern District of Illinois in In re Michaels Stores Pin Pad

Litigation, 830 F. Supp. 2d 518 (N.D. Ill. 2011) (“Michaels Pin Pad”). In his thoughtful decision,

Judge Charles P. Kocoras analyzed Illinois law as it applied to the viability of the putative class

plaintiffs’ negligence claims against Michaels Stores, an arts and crafts retailer with stores

throughout Illinois and the United States, arising out of a data security breach that resulted in the

loss of customer personal financial information. Judge Kocoras ultimately concluded that the

Moorman doctrine prevented the plaintiffs from stating a claim for negligence against the retailer.

       The underlying facts of the Michaels Pin Pad case are familiar to any consumer in the

United States (and likely abroad). When customers checked out at the cash register of a Michaels

store, they were required to “swipe” their bank card on a “pin pad” device if they wished to pay

for their purchase by a credit or debit card, a process that might require them to input their Personal

Information Number (“PIN”). When they did, the pin pad stored their PIN and bank card

information (supposedly securely) to allow verification with the bank that issued the bank card.

Id. at 521. But “skimmers,” criminals who replace legitimate pin pads with ones modified to



                                                  35
enable them to steal the bank card information and PIN, had placed modified pin pads in a number

of Michaels stores in Illinois. Once they obtained customer bank card and PIN, they either sold

the information to others or used it to create a fake bank card in the name of the unsuspecting

consumer victim. Id. at 521–22.

       The plaintiffs in Michaels Pin Pad were class representatives of Michaels customers that

claimed they had sustained a variety of damages as a result of Michaels’ failure to prevent the theft

of their personal financial information. Their claims included negligence and negligence per se

tort claims. Michaels sought to dismiss the negligence (and other) claims, contending that the

Moorman doctrine precluded the plaintiffs from bringing a negligence claim, and the plaintiffs did

not dispute that they sought to recover only economic losses. Id. at 530.

       Judge Kocoras began his analysis with a thorough discussion of the decisions of the Illinois

Supreme Court analyzing the economic loss rule, beginning with Moorman. Ultimately, he

rejected the Plaintiffs’ argument that the economic loss rule was inapplicable because the duty to

protect their financial information arose independently from any contractual obligation or

warranty, concluding that the “independent duty” exception to the Moorman doctrine announced

by the Congregation of the Passion case was inapplicable, because the “ultimate result of the

transaction was the sale of the products to Plaintiffs, not the provision of intangible services.” Id.

at 530. And, citing to the decisions of courts in other jurisdictions that had dismissed data breach

negligence claims on the basis of the economic loss rule, he dismissed the negligence claims. Id.

at 531.10 Following Michaels Pin Pad, several other federal courts have denied Illinois negligence




10
  See In re Michaels Stores Pin Pad Litig., 830 F. Supp. 2d 518, 531 (N.D. Ill. 2011) (citing In re
TJX Cos. Retail Sec. Breach Litig., 564 F.3d at 498–99; Sovereign Bank v. BJ's Wholesale Club,
Inc., 533 F.3d 162, 175–77 (3d Cir. 2008); Cumis Ins. Society, Inc. v. BJ's Wholesale Club, Inc.,
918 N.E.2d 36, 46–47 (Mass. 2009).
                                                 36
claims based on the economic loss rule. See Fox v. Iowa Health Sys., 399 F. Supp. 3d 780, 794–

95 (W.D. Wis. 2019); Cmty. Bank of Trenton v. Schnuck Mkts., Inc., 887 F.3d 803, 817 (7th Cir.

2018); In re Target Corp., 66 F. Supp. 3d 1154, 1174 (D. Minn. 2014).

       However, I have doubts about whether a sufficiently full consideration has been given to

the policies that justified the adoption of the economic loss rule, their continued application to

modern digital commercial transactions, and the true nature of the injuries suffered by victims of

data security breaches.11 The progression of cases decided by the Illinois Supreme Court since its

adoption of the economic loss rule demonstrates that it has not proved to be easy to maintain the

neat lines of division between contract and tort envisioned by Moorman. Experience has shown

that certain types of claims do not fit comfortably into an “either or” dichotomy. For some claims,

the answer must be “either or both,” as the court recognized in Collins v. Reynard, 607 N.E. 2d

1185 (Ill. 1992). And this is how it should be, because the kinds of injuries recognized by the



11
   For example, in the decision of the First Circuit in In re TJX Companies Retail Sec. Breach
Litig., 564 F. 3d 489 (1st Cir. 2009), cited by Judge Kocoras in Michaels Pin Pad, the discussion
of the economic loss rule consisted of three short paragraphs. And, while the court seemed to
agree with the plaintiffs that they did suffer property damage because they had a property interest
in their payment card information, it dismissed this argument with the conclusory statement that
“[e]lectronic data can have value and the value can be lost, but the loss here is not a result of
physical destruction of property.” Id. at 498. But the court did not consider the impossibility of
suffering “physical destruction” to intangible property, or that the requirement of physical damage
as an alternative to personal injury to avoid the reach of the economic loss rule developed in the
context of products liability cases, where the courts were keen to preclude expansion of strict tort
liability to claims for damages to the product that had been purchased. See, e.g., East River
Steamship v. Transamerica, 476 U.S. at 867(cited with approval by the Illinois Supreme Court in
Anderson Elect. v. Ledbetter Erection, 503 N.E. 2d at 248). As relevant to this case, the “product”
purchased by the consumer plaintiffs was a hotel room, the injury they allege as a result of making
the purchase online had nothing at all to do with the quality of the hotel room, but their totally
separate intangible property right to their personal identification and financial information. Given
the prominence of products liability law in the formation of the economic loss rule, it is not too
much to expect that contemporary courts applying it to the very different current commercial
environment where online purchases may vastly exceed face-to-face purchases will consider
whether the policies that required the application of the rule to products liability cases continue to
make sense in a vastly difference electronic marketplace.
                                                 37
common law as compensable in tort have been broad, embracing products liability, simple

negligence, negligence per se, misrepresentation and deceit, and intentional infliction of emotional

injury, to name only a few.

       Data security breach cases are unique in many ways. First, they are of recent origin,

inasmuch as the transition to a vast digital economy has happened only recently. Second, as this

case amply shows, data security breach cases do not fit neatly into the paradigm of the cases that

led to the adoption of the economic loss doctrine. When a consumer logs onto the website of a

hotel to book a room, the “product” purchased is a hotel room, not the secure storage of the

personal and financial information required to complete the transaction. When the hotel induces

the consumer to book a room online, and to hold the reservation by providing a bank card and

other personal information, but fails to protect that information from hackers, the injury sustained

by the consumer has nothing at all to do with the quality or fitness of the “product” purchased—

the hotel room. As such, data security breach cases have very little in common with the products

liability cases that launched the economic loss rule, and the policies that underlie that rule

(protecting manufacturers of defective products from unlimited liability to persons they may have

had no direct contact with from tort claims that the product purchased did not meet expectations)

do not translate well to the circumstances of a data breach case where it simply cannot be said that

the “product”—a hotel room, was in any way defective.

       Moreover, what of the consumers who learn, to their dismay, that their personal

information has been hacked, or that their identity has been stolen, or their credit used without

authority to purchase expensive items by the hackers who stole it? As discussed above, such

individuals have suffered an “injury.” Yet, under the Moorman doctrine, however serious that

injury may be, it is insufficient because it is not a “physical injury.” Is this limitation justified,



                                                 38
given the ubiquity of the electronic marketplace and the magnitude of injuries caused by vast data

breaches such as those alleged in this MDL? The Illinois Supreme Court has not had the

opportunity to say.

       Were the Illinois Supreme Court to consider the issues presented here, they might well

agree with the conclusion reached by Judge Kocoras and the other courts that have reached the

same result and find the claims barred by the economic loss rule. But the Illinois Supreme Court

has shown itself to be both diligent and thoughtful in its examination of when the Moorman

doctrine forecloses suits in tort and decline to extend the doctrine to data breach cases. Ultimately,

I do not decide the issue, because, for the reasons discussed below, I find that based on the current

state of Illinois law Defendants did not owe a duty to Plaintiffs to protect their personal

information, notwithstanding that the Illinois Supreme Court itself has not spoken to the issue.

                   ii. Duty to Protect Personal Information

       Defendants argue that Illinois courts do not recognize a duty to safeguard personal

information, pointing to the Illinois Court of Appeals’ decision in Cooney v. Chicago Public

Schools, 943 N.E. 2d 23 (Ill. App. Ct. 2010). In that case, the Board of Education of the City of

Chicago retained a graphics company to print, package, and mail a letter to 1,750 former

employees to inform them that they were eligible to change their insurance benefit plans. Id. at

27. However, the mailing that was sent inadvertently contained the names of all 1,750 former

employees, along with their “addresses, social security numbers, marital status, medical and dental

insurers and health insurance plan information [].” Id. The former employees sued, alleging,

among other things, negligence under Illinois law. Id.

       The Court of Appeals affirmed the Circuit Court’s dismissal of the negligence claims,

finding that the plaintiffs had not established that the Board of Education owed them a duty to



                                                 39
safeguard their personal information. First, the Court of Appeals found that neither the federal

Health Insurance Portability and Accountability Act (“HIPAA”), 42 U.S.C. 1320d–6(a)(3), nor the

Illinois Personal Information Protection Act (“IPIPA”), 815 ILCS 530/1 et seq., created a legal

duty to safeguard the plaintiffs’ information. Id. at 28. For HIPAA, the court found that an

exception regarding employee records applied to its general prohibition against disclosing personal

health information. Id. And the court held that the plain language if IPIPA only requires data

collectors that maintain personal information to “notify the owner or licensee of the information

of any breach of the security of the data immediately following discovery.” Id. (citing 815 ILCS

530/10(b)). The court rejected the plaintiffs’ argument that IPIPA must also encompass a duty to

protect the information from inadvertent disclosure in the first place. The court explained,

“Because the provisions in the Act are clear, we must assume it reflects legislative intent to limit

defendants’ duty to providing notice.” Id.

       The court also declined to find a common law duty to safeguard the information. Here the

court stated:

       Plaintiffs next contend that we should recognize a “new common law duty” to
       safeguard information. They claim a duty is justified by the sensitive nature of
       personal data such as dates of birth and social security numbers. Plaintiffs do not
       cite to an Illinois case that supports this argument. While we do not minimize the
       importance of protecting this information, we do not believe that the creation of a
       new legal duty beyond legislative requirements already in place is part of our role
       on appellate review. As noted, the legislature has specifically addressed the issue
       and only required the Board to provide notice of the disclosure.
Id. at 28–29. In other words, the court declined to impose a common law duty to safeguard

information beyond the notice requirements of IPIPA. Accordingly, the negligence claims were

dismissed. Id. at 29.

       In Community Bank of Trenton v. Schnuck Markets, Inc., 887 F.3d 803, 816 (7th Cir. 2018)

the Seventh Circuit affirmed the dismissal of negligence claims in a data breach case, relying on

                                                40
Cooney. That case involved a data breach at defendant Schnuck Markets, a large Midwestern

grocery chain, that resulted in the theft of data for 2.4 million credit and debit cards. Id. at 807.

The plaintiffs were a group of financial institutions that bore the costs of reissuing cards and

reimbursing losses. The plaintiffs alleged common law and statutory claims against Schnuck

markets, including for negligence under Illinois law. Id. The plaintiffs argued that Schnuck

Markets had a common law duty to safeguard customers’ personal information. Noting the Illinois

Supreme Court had not directly spoken to this question, the Seventh Circuit followed Cooney and

held that no common law data security duty applied. Id. at 816. See also In re SuperValu, Inc.,

925 F.3d 955, 963 (8th Cir. 2019) (dismissing Illinois negligence claim for lack of duty,

explaining, “We agree with the Seventh Circuit’s reading of Cooney and accordingly adopt its

conclusion.”).

       Plaintiffs argue that they are not asking for a “new duty,” but rather application of the

general duty analysis under Illinois law. Opp. at 18. Under that analysis, Illinois courts consider

“(1) the reasonable foreseeability of the injury, (2) the likelihood of the injury, (3) the magnitude

of the burden of guarding against the injury, and (4) the consequences of placing that burden on

the defendant.” Bruns v. City of Centralia, 21 N.E.3d 684, 689 (Ill. 2014) (internal quotations and

citations omitted). Regarding the first two prongs, Plaintiffs allege that Marriott knew or should

have known that it would be the subject of a cyberattack, given that it was previously the subject

of hacks, other hotel and hospitality companies were frequently the target of attacks, and the FTC

issued guidance to business regarding risks of cyberattacks. Compl. ¶¶ 120; 139–65. The

complaint also contains allegations that Marriott knew the Starwood data infrastructure was

deficient and vulnerable to attack. Compl. ¶¶ 124–33. Regarding the third and fourth prongs,

Plaintiffs allege that Marriott collects personal information for its own benefit to maximize profits,



                                                 41
Compl. ¶ 104., from which a court could conclude that placing the burden of reasonable security

measures to guard against injury would not be unfair.

       These allegations do suggest that an Illinois court could find a duty here. However, they

do not escape the conclusion that any such finding would establish a “new duty” regarding data

security in Illinois that Cooney declined to establish. Without further authority, I cannot conclude

that the Illinois Supreme Court would disagree with the analysis in Cooney. For that reason,

Plaintiffs’ Illinois negligence claims are dismissed. In a future case, the Illinois Supreme Court

may have the opportunity to consider this issue, along with the application of the economic loss

rule to data breach cases.12

           b. Florida Negligence Claims

       Florida class representatives Lawrence, Bittner, Frakes, and Hevener allege claims of

negligence under Florida Law. See Compl. ¶¶ 34–36; 296–304; ECF No. 368. Defendants do not

dispute that Plaintiffs stated a claim for negligence under Florida law, except that Plaintiffs failed

to adequately allege damages, which is an essential element of a Florida negligence claim. Def.

Mot. at 31. See Lucarelli Pizza & Deli v. Posen Const., Inc., 173 So. 3d 1092, 1094 (Fla. Dist. Ct.

App. 2015) (“A cause of action in negligence requires proof of actual loss or damage.”) For the

reasons discussed below in Section V, plaintiffs have adequately alleged damages. Therefore

Defendants’ motion to dismiss the Florida negligence claims is denied.

           c. Georgia Negligence Per Se Claims

       Georgia class representatives Long, Viggiano, and Miller allege claims of negligence per

se under Georgia law. See Compl. ¶¶ 37–39; 305–11; ECF No. 368. “It is well-settled that Georgia



12
  I am unable to certify these questions to the Illinois Supreme Court, as Illinois Supreme Court
Rule 20 only allows certification of questions from the United States Supreme Court or the Seventh
Circuit Court of Appeals.
                                                 42
law allows the adoption of a statute or regulation as a standard of conduct so that its violation

becomes negligence per se.” Pulte Home v. Simerly, 746 S.E.2d 173, 179 (Ga. Ct. App. 2013).

Plaintiffs base their negligence per se claim on Section 5 of the Federal Trade Commission Act

(“FTC Act”), 15 U.S.C. § 45 and other state statutes modeled after the FTC Act. Section 5 of the

FTC Act prohibits “unfair . . . practices in or affecting commerce.” Plaintiffs argue that unfair

practices, as interpreted and enforced by the FTC, include failure to use reasonable measures to

protect personal information. Compl. ¶ 306. Plaintiffs allege that Marriott’s failure to do so

constitutes negligence per se. Id. at 307.

       Under Georgia law, a negligence per se claim must contain an alleged “breach of a legal

duty with some ascertainable standard of conduct.” Wells Fargo Bank, N.A. v. Jenkins, 744 S.E.2d

686, 688 (Ga. 2013). To evaluate a negligence per se claim, courts must “examine the purposes

of the legislation and decide (1) whether the injured person falls within the class of persons it was

intended to protect and (2) whether the harm complained of was the harm it was intended to guard

against.” Potts v. Fid. Fruit & Produce Co., 301 S.E.2d 903, 904 (Ga. Ct. App. 1983).

       Several federal district courts have found that plaintiffs have adequately pled claims of

Georgia negligence per se based on alleged violations of Section 5 of the FTC act in data breach

cases. See In re Equifax, Inc., Customer Data Security Breach Litig., 362 F. Supp. 3d 1295, 1327

(N.D. Ga. 2019); In re Arby’s Rest. Grp. Inc. Litig., No. 1:17-CV-0514-AT, 2018 WL 2128441,

at *14 (N.D. Ga. Mar. 5, 2018); In re The Home Depot, Inc., Customer Data Sec. Breach Litig.,

2016 WL 2897520, at *4 (N.D. Ga. May 17, 2016); see also First Choice Fed. Credit Union v.

Wendy’s Co., No. 16-506, 2017 WL 9487086, at *4 (W.D. Pa. Feb. 13, 2017), report and

recommendation adopted, 2017 WL 1190500 (W.D. Pa. Mar. 31, 2017) (following Home Depot

and declining to dismiss negligence per se claim based on Section 5 of the FTC Act).



                                                 43
       For example, in Home Depot, which involved the theft of personal and financial

information of 56 million Home Depot customers, the court found that “the Consolidated Class

Action Complaint here adequately pleads a violation of Section 5 of the FTC Act, that the Plaintiffs

are within the class of persons intended to be protected by the statute, and that the harm suffered

is the kind the statute meant to protect.” In re: The Home Depot, Inc., Customer Data Sec. Breach

Litig., 2016 WL 2897520, at *4. The court also explained that one Georgia case and another case

applying Georgia law also suggest that the FTC Act could be the basis of a negligence per se claim.

Id. (citing Legacy Acad., Inc. v. Mamilove, LLC, 328 Ga. App. 775, 790 (2014) (holding Georgia

negligence per claim can be based on FTC’s franchise rules interpreting Section 5 of the FTC

Act), aff’d in part and rev’d in part on other grounds, 297 Ga. 15 (2015); Bans Pasta, LLC v.

Mirko Franchising, LLC, No. 7:13-cv-00360-JCT, 2014 WL 637762, at *13-14 (W.D. Va. Feb.

12, 2014) (same)).

       Defendants acknowledge these cases but argue that two recent Georgia Supreme Court

cases suggest that the Georgia Supreme Court would find that Section 5 of the FTC Act does not

create an ascertainable standard of conduct. Def. Mot. at 19–20. First, in Wells Fargo Bank, N.A.

v. Jenkins, the plaintiff brought a negligence claim against Wachovia and related banks for

allegedly giving her personal information to her husband and allowing her husband to steal her

identity. 744 S.E.2d 686, 687 (Ga. 2013). Plaintiff based her negligence claim on a portion of the

Gramm-Leach-Bliley Act (GLBA), 15 U.S.C. § 6801(a), which provides:

       It is the policy of the Congress that each financial institution has an affirmative and
       continuing obligation to respect the privacy of its customers and to protect the
       security and confidentiality of those customers’ nonpublic personal information.




                                                 44
Wells Fargo Bank, N.A. v. Jenkins, 744 S.E.2d at 687. The Georgia Supreme Court rejected this

statute as a basis for a tort duty because it was a Congressional policy statement and did not require

any particular duties. The court explained:

       Certainly, 15 U.S.C. § 6801(a) of the GLBA expresses the goal that financial
       institutions respect the privacy, security, and confidentiality of customers. While
       this is a clear Congressional policy statement, it is just that. It does not provide for
       certain duties or the performance of or refraining from any specific acts on the part
       of financial institutions, nor does it articulate or imply a standard of conduct or care,
       ordinary or otherwise. . . . Indeed, subsection (b) of 15 U.S.C. § 6801 confirms that
       subsection (a) is not intended to provide a standard of conduct or care by financial
       institutions as it expressly authorizes federal agencies “[i]n furtherance of the policy
       in subsection (a) [of § 6801]” to: establish appropriate standards for the financial
       institutions . . . .”

Wells Fargo Bank, N.A. v. Jenkins, 744 S.E.2d at 688.

       Second, in Dep’t of Labor v. McConnell, the Georgia Supreme Court affirmed the dismissal

of negligence per se claims brought under two Georgia statutes. 828 S.E.2d 352, 356 (2019). In

that case, Defendant Georgia Department of Labor inadvertently sent an email to 1,000 recipients

that included a spreadsheet containing the “name, social security number, home telephone number,

email address, and age of 4,757 individuals . . . who had applied for unemployment benefits or

other services administered by the Department” including the named plaintiff. The plaintiff

alleged that two Georgia statutes, OCGA §§ 10-1-910 and 10-1-393.8, “created a legal duty on the

part of the Department to safeguard his and the other proposed class members’ personal

information.” Id. at 358. OCGA §§ 10-1-910, titled “Legislative findings,” states:


       The General Assembly finds and declares as follows:

       (1) The privacy and financial security of individuals is increasingly at risk due to
       the ever more widespread collection of personal information by both the private
       and public sectors;

       (2) Credit card transactions, magazine subscriptions, real estate records, automobile
       registrations, consumer surveys, warranty registrations, credit reports, and Internet


                                                  45
       websites are all sources of personal information and form the source material for
       identity thieves;

       (3) Identity theft is one of the fastest growing crimes committed in this state.
       Criminals who steal personal information such as social security numbers use the
       information to open credit card accounts, write bad checks, buy cars, purchase
       property, and commit other financial crimes with other people’s identities;

       (4) Implementation of technology security plans and security software as part of an
       information security policy may provide protection to consumers and the general
       public from identity thieves;

       (5) Information brokers should clearly define the standards for authorized users of
       its data so that a breach by an unauthorized user is easily identifiable;

       (6) Identity theft is costly to the marketplace and to consumers; and

       (7) Victims of identity theft must act quickly to minimize the damage; therefore,
       expeditious notification of unauthorized acquisition and possible misuse of a
       person’s personal information is imperative.
Ga. Code Ann. § 10-1-910. The Georgia Supreme Court held that this statute did not form a basis

for plaintiff’s negligence claim, because it “does not explicitly establish any duty, nor does it

prohibit or require any conduct at all. Rather, the statute recites a series of legislative findings

about the vulnerability of personal information and the risk of identity theft.” Dep’t of Labor v.

McConnell, 828 S.E.2d at 358.

       The other statute cited in McConnell as a basis for a duty, OCGA § 10-1-393.8, states in

relevant part:

       (a) Except as otherwise provided in this Code section, a person, firm, or corporation
       shall not:

       (1) Publicly post or publicly display in any manner an individual’s social security
       number. As used in this Code section, “publicly post” or “publicly display” means
       to intentionally communicate or otherwise make available to the general public;

       (2) Require an individual to transmit his or her social security number over the
       Internet, unless the connection is secure or the social security number is encrypted;
       or




                                                46
       (3) Require an individual to use his or her social security number to access an
       Internet website, unless a password or unique personal identification number or
       other authentication device is also required to access the Internet website.

Ga. Code Ann. § 10-1-393.8. The Georgia Supreme Court rejected this as a basis for a negligence

claim as well, holding that even if this section did create an enforceable duty, the text of the statute

only applies to intentional disclosures of information, and the plaintiff only alleged negligent

disclosure. Id.13

       Defendant argues that the reasoning of these cases indicates that the Georgia Supreme

Court would decline to find Section 5 of the FTC Act creates an enforceable duty. But unlike the

statement of policy in Wells Fargo Bank and the legislative findings in McConnell, Section 5 of

the FTC Act is a statute that creates enforceable duties. Moreover, this duty is ascertainable as it

relates to data breach cases based on the text of the statute and a body of precedent interpreting the

statute and applying it to the data beach context.

       For example, in F.T.C. v. Wyndham Worldwide Corp., the Third Circuit affirmed the FTC’s

enforcement of Section 5 of the FTC Act in data breach cases, which it had been doing since 2005.

799 F.3d 236, 240 (3d Cir. 2015) (“The Federal Trade Commission Act prohibits ‘unfair or

deceptive acts or practices in or affecting commerce.’ 15 U.S.C. § 45(a). In 2005 the Federal Trade

Commission began bringing administrative actions under this provision against companies with



13
   Defendants also argue that Cmty. Bank of Trenton v. Schnuck Mkts., Inc., 887 F.3d 803, 817 (7th
Cir. 2018) casts doubt on the validity of the Home Depot decision. In that case, the Seventh Circuit
said that the Court of Appeals of Georgia disagreed with the Home Depot prediction of state law,
citing the Georgia Court of Appeals opinion in McConell that was vacated on other grounds by the
Georgia Supreme Court in the McConnell decision discussed above. But the Georgia Court of
Appeals in McConnell did not disagree with the Home Depot court’s finding that Section 5 of the
FTC Act could form the basis for a negligence per se action, which is the question here. Rather,
the intermediate McConnell court declined to extend the Home Depot court’s holding that
defendants owed a duty to safeguard personal information based on the more general duty owed
to the world not to subject others to an unreasonable risk of harm to the facts before it. See
McConnell, 787 S.E.2d 794, 797 n.4 (Ga. App. 2016).
                                                  47
allegedly deficient cybersecurity that failed to protect consumer data against hackers.”) In that

case, Wyndham Worldwide, a hotel and hospitality company, was the subject of multiple

cyberattacks that compromised the personal information of hundreds of thousands of its customers.

Id. The FTC brought an administrative action against Wyndham for inadequate cybersecurity

practices. Wyndham challenged the authority for the FTC to do so, but the FTC’s enforcement

action was affirmed by both a New Jersey District Court and the Third Circuit. Id. at 259.

       The Third Circuit first found that the allegations regarding Wyndham’s cybersecurity

practices, including that it had an allegedly misleading privacy policy that overstated its

cybersecurity, fell within the plain meaning of “unfair” practices in the text of Section 5 of the

FTC Act. Id. at 246–47. Further, the court held that Wyndham had fair notice that its conduct

could fall within the meaning of the statute based on a “cost-benefit analysis that considers a

number of relevant factors, including the probability and expected size of reasonably unavoidable

harms to consumers given a certain level of cybersecurity and the costs to consumers that would

arise from investment in stronger cybersecurity.”       Id. at 255 (internal citations omitted).

Considering the alleged deficiency of Wyndham’s cybersecurity practices, the court found that

they had fair notice that their conduct could violate the FTC Act. This conclusion was reinforced

by an FTC guidebook published in 2007 titled, Protecting Personal Information: A Guide for

Business, that provides recommendations on cybersecurity practices, and FTC complaints and

consent decrees in administrative cases raising unfairness claims based on inadequate

cybersecurity practices, all of which provided additional notice to Wyndham regarding their duties

and a potential enforcement action. Id. at 255–57.14 See also In re TJX Companies Retail Sec.



14
  Plaintiffs here also point to the FTC guidebook, Protecting Personal Information: A Guide for
Business, as evidence that Marriott failed to comply with regulatory guidance. See Compl. ¶¶ 256–
61.
                                               48
Breach Litig., 564 F.3d 489, 498–99 (1st Cir. 2009), as amended on reh’g in part (May 5, 2009)

(applying FTC precedent for scope of duty under Massachusetts law based on Section 5 of FTC

act).

          Therefore, based on the Georgia appellate court decisions finding negligence per se based

on rules interpreting Section 5 of the FTC Act, and the aforementioned federal district court

decisions finding negligence per se based on the Section 5 FTC Act in data breach cases, I am

persuaded that Plaintiffs have adequately pled negligence per se under Georgia law. Defendants’

motion to dismiss these claims is denied.

III.      Contract Claims

          Bellwether Plaintiffs allege breach of express contract under the laws of New York and

Maryland, and breach of implied contract based on Oregon law. Defendants move to dismiss each

claim. For the reasons discussed below, Defendants’ motion to dismiss the contract claims is

denied.

             a. New York and Maryland Express Contract Claims

          New York class representatives Cullen, Fishon, and O’Brien, and Maryland Class

Representatives Maldini and Ryans allege breach of express contract claims. See Compl. ¶¶ 52–

53, 70–72, 312–28; ECF No. 368. These claims are based on alleged contracts formed by Marriott

and Starwood’s privacy statements that were in effect at the time of the breach.

          Both Maryland and New York apply the objective standard for the formation of contracts,

which looks to objective manifestations of intent. See Address v. Millstone, 56 A.3d 323, 335 (Md.

Ct. Spec. App. 2012) (“Maryland . . . applies the objective standard as to the formation of

contracts”) (internal citation omitted); Brighton Inv., Ltd. v. Har-ZVI, 932 N.Y.S.2d 214, 216 (N.Y.

App. Div. 2011) (“Whether a contract has been formed does not depend on either party’s subjective



                                                 49
intent; instead, the determination must be based on ‘the objective manifestations of the intent of

the parties as gathered by their expressed words and deeds’”) (internal citation omitted).

       Plaintiffs allege that Marriott’s privacy statement dated May 18, 2018 provides that

individuals are subject to its terms and conditions when they do the following: “(1) log onto

Marriott’s website; (2) use Marriott’s software applications; (3) access Marriott’s social media

pages; (4) receive e-mail communications from Marriott that link to the Privacy Statement; and

(5) ‘when you visit or stay as a guest at one of [Marriott’s] properties, or through other offline

interactions.’” Compl. ¶ 314. Further, Plaintiffs allege that Marriott’s Privacy Statement provides

that: “Collectively, we refer to the Websites, the Apps and our Social Media Pages, as the ‘Online

Services’ and, together with offline channels, the ‘Services.’ By using the Services, you agree to

the terms and conditions of this Privacy Statement.” Id. (emphasis in Compl.). Regarding the

terms of the Privacy Statement, Plaintiffs allege that the Marriott Privacy Statement provides that

Marriott would use “reasonable organizational, technical and administrative measures to protect

[its customers’] Personal Data.” Id. at ¶ 317.

       Likewise, Plaintiffs allege that Starwood’s privacy statement dated October 14, 2014

provides that individuals are subject to its terms and conditions when they do the following: “(1)

make reservations or submit information requests to Starwood; (2) purchase products or services

from Starwood; (3) register for Starwood program membership; and (4) respond to

communications from Starwood.” Compl. ¶ 319. As to the terms, Plaintiff alleges that the

Starwood Privacy Statement provides the following:

       Starwood recognizes the importance of information security, and is constantly
       reviewing and enhancing our technical, physical, and logical security rules and
       procedures. All Starwood owned web sites and servers have security measures in
       place to help protect your PII against accidental, loss, misuse, unlawful or
       unauthorized access, disclosure, or alteration while under our control. . . .



                                                 50
       [Starwood] safeguard[s] your information using appropriate administrative,
       procedural and technical safeguards, including password controls, ‘firewalls’ and
       the use of up to 256-bit encryption based on a Class 3 Digital Certificate issued by
       VeriSign, Inc. This allows for the use of Secure Sockets Layer (SSL), an encryption
       method used to help protect your data from interception and hacking while in
       transit. . . .

       By becoming a member of the SPG Program (an ‘SPG Member’) and receiving and
       redeeming benefits of the SPG Program including, without limitation, Starpoints®,
       each SPG Member agrees that he/she has . . . provided consent for Starwood, the
       SPG Participating Hotels and their authorized third party agents to process data that
       is personal to him/her, and to disclose such data to third parties, in accordance with
       Starwood’s Privacy Statement.

Compl. ¶¶ 320–22. All Bellwether Plaintiffs alleged that they provided their personal information

to stay at a Marriott property before the data breach, and Plaintiff Cullen alleges that he had an

SPG payment card. See Compl. ¶¶ 25–28, 34–39, 42–43, 52–53, 55–56, 70–72, 77. Plaintiffs

argue that these allegations sufficiently establish the formation of a contract for data security.

       Defendants argue that these pleadings fail to allege formation of a contract because

Plaintiffs do not specifically allege that they read, saw, or understood the Privacy Statements. To

support its position, Defendants point to several cases that found company privacy statements did

not give rise to an enforceable contract. For example, in Dyer v. Nw. Airlines Corps., 334 F. Supp.

2d 1196, 1199–1200 (D.N.D. 2004), the court concluded:

       Having carefully reviewed the complaint, the Court finds the Plaintiffs’ breach of
       contract claim fails as a matter of law. First, broad statements of company policy
       do not generally give rise to contract claims. See Pratt v. Heartview Foundation,
       512 N.W.2d 675, 677 (N.D. 1994); accord Martens v. Minnesota Mining and
       Manu. Co., 616 N.W.2d 732, 740 (Minn. 2000). As such, the alleged violation of
       the privacy policy at issue does not give rise to a contract claim. Second, nowhere
       in the complaint are the Plaintiffs alleged to have ever logged onto Northwest
       Airlines’ website and accessed, read, understood, actually relied upon, or otherwise
       considered Northwest Airlines’ privacy policy.

See also Gardner v. Health Net, Inc., 2010 WL 11597979, at *6 (C.D. Cal. Aug. 12, 2010)

(“Plaintiffs have failed to allege that they ever submitted any information over Defendant’s



                                                 51
website, accessed or read the Privacy Policy, or relied on the Privacy Policy. As noted by the court

in Dyer, such allegations are insufficient because ‘broad statements of policy do not generally give

rise to contract claims.’ 334 F.Supp.2d at 1199–1200.”). Other cases have placed an emphasis on

reliance to plausibly state a claim. See Azeltine v. Bank of Am., 2010 WL 6511710, at *10 (D.

Ariz. Dec. 14, 2010) (“In contrast to Dyer, 334 F. Supp. 2d at 1200, which held that a general

statement of company policies, like a privacy policy, did not give rise to a contract claims, other

courts have stated that, on a motion to dismiss, a court’s inquiry should be whether it is plausible

that the policy or statement constituted a contract. . . . In conducting this inquiry, the court should

determine whether the plaintiff has alleged that he has relied on the policy.”)

       Here we must look to the parties’ objective manifestations of intent.             Marriott and

Starwood’s Privacy Statements, which by their own terms apply to guests that stay at Marriott and

Starwood properties or enroll in the SPG Program, constitute objective offers to protect the

personal information that it collects under the terms of the privacy statements. Plaintiffs’

allegations that they assented to these offers by staying at Marriott and Starwood properties,

enrolling in the SPG Program, and providing their personal information to Marriott and Starwood

constitute objective manifestations of acceptance of Defendants’ offers. Indeed, this is all that the

privacy statements themselves require in order to be binding on consumers. Thus plaintiffs have

adequately alleged formation of a contract.

       Defendants also argue that the Complaint does not include dates for when each plaintiff

stayed at a Marriott hotel, or which Marriott entity they stayed with, and therefore the Plaintiffs

did not sufficiently plead that they were party to a contract. These are matters for discovery. All

plaintiffs have alleged that they stayed at a Marriott property before the data breach, that they gave




                                                  52
their personal information as a manifestation of intent to accept the terms of the privacy statements,

and that the privacy statements were in effect during this time. That is enough to state a claim.

          Finally, Defendants argue that the contract terms are not sufficiently definite to make out

a contract for data security. I disagree. The Marriott Privacy Statement provides that it will use

“reasonable organizational, technical and administrative measures to protect [its customers’]

Personal Data.” Compl. ¶ 317. And the Starwood Privacy Statement says that it will “safeguard

your information using appropriate administrative, procedural and technical safeguards,” and

provides detailed examples of the methods it will use. Compl. ¶ 320–22. While the parties may

dispute the contours of these duties and whether they were breached after discovery, at this stage

Plaintiffs have plausibly alleged the terms of the contract regarding data security.

          Therefore, for the reasons stated above, Plaintiffs have plausibly stated claims for breach

of contract under New York and Maryland law. Defendants’ motion to dismiss these claims is

denied.

             b. Oregon Implied Contract Claim

          Oregon class representative Ropp alleges breach of implied contract. See Compl. ¶ 77,

329–36; ECF No. 368. Under Oregon law, in “an implied-in-fact contract, the parties’ agreement

is inferred, in whole or in part, from their conduct.” Larisa’s Home Care, LLC v. Nichols-Shields,

404 P.3d 912, 919 n.5 (Or. 2017) (citing Restatement (Second) of Contracts § 4 comment a

(1979)). “[A] contract implied in fact can arise ‘where the natural and just interpretation of the

acts of the parties warrants such conclusion.’” Id. (quoting Owen v. Bradley, 371 P.2d 966 (Or.

1962)). “[A]n implied-in-fact contract, ‘like any other contract, must be founded upon the mutual

agreement and intention of the parties.’” Mindful Insights, LLC v. VerifyValid, LLC, 454 P.3d 787,




                                                  53
793 (Or. Ct. App. 2019) (quoting Rose v. Wollenberg, 59 P. 190, 191 (Or. 1899)). Oregon courts

distinguish between implied-in-fact and express contracts as follows:

        When an agreement consists of words, written or spoken, stating in terms the
        understanding and obligations of the parties, it is called an ‘express contract’; but
        when it is inferred from the acts or conduct of the parties, instead of their words, it
        is an ‘implied contract.’ But in either instance it exists as an obligation solely
        because the contracting party has willed, under circumstances to which the law
        attaches the sanction of an obligation, that he shall be bound. And the distinction
        between an express and implied contract lies, not in the nature of the undertaking,
        but solely in the mode of proof. In either case there must be an offer of terms, or
        its equivalent, on the one side, and the acceptance of such terms, or its equivalent,
        on the other. When this intention is expressed, we call the contract an express one.
        When it is not expressed, it may be inferred, implied, or presumed, from
        circumstances as really existing, and then the contract, thus ascertained, is called
        an implied one.
Id. (quoting Rose v. Wollenberg, 59 P. at 191) (internal citation and quotation marks omitted in

original.)

        For example, in Otterness v. City of Waldport, a case cited by Defendants, the Oregon

Court of Appeals rejected an implied contract claim where plaintiffs alleged that they applied and

paid the fee for a building, and that as a consequence the city building department had implied

duties to inspect and certify the building under the laws of Oregon. 883 P.2d 228, 229 (Or. Ct.

App. 1994). The court found that there was “a complete absence of allegations describing the ‘acts

of the parties’ that warrant the conclusion that a contract was intended” as there were “no

allegations as to anyone’s acts in plaintiffs’ complaint, beyond plaintiffs’ payment of $608.60 to

defendant to process its application.” Id. at 232 (internal citation omitted). Thus the court affirmed

the dismissal of the implied contract claim. In contrast, in Yoshida’s Inc. v. Dunn Carney Allen

Higgins & Tongue LLP, the Oregon Court of Appeals found that a reasonable jury could find an

implied contract in a case against a law firm for failing to provide plaintiffs with requested

documents. 356 P.3d 121, 135 (Or. Ct. App. 2015). The court based this conclusion on the “course



                                                  54
of conduct” of the parties, specifically that plaintiffs said that they wanted the work to be done

“ASAP,” provided defendants with a billing code, and defendants began performing the work. Id.

       The parties do not cite, and I have not found, any Oregon cases analyzing implied contract

claims in a data breach case. Instead, Defendants point to data breach cases in which the courts

have dismissed implied contract claims based on Washington law. See Krottner v. Starbucks

Corp., 406 F. App’x 129, 131 (9th Cir. 2010); Lovell v. P.F. Chang’s China Bistro, Inc., 2015 WL

4940371, at *3 (W.D. Wash. Mar. 27, 2015). Plaintiffs cite to cases applying California, Colorado,

and Maine law that have not dismissed implied contract claims. See Castillo v. Seagate Tech.,

LLC, Case No. 16-cv-01958-RS, 2016 WL 9280242, at *9 (N.D. Cal. Sept. 14, 2016); Gordon v.

Chipotle Mexican Grill, Inc., 344 F. Supp. 3d 1231, 1247–48 (D. Colo. 2018); In re Hannaford

Bros. Co. Customer Data Sec. Breach Litig., 613 F. Supp. 2d 108, 119 (D. Me. 2009), aff’d in

relevant part, Anderson v. Hannaford Bros. Co., 659 F.3d 151, 159 (1st Cir. 2011); Rudolph v.

Hudson’s Bay Co., No. 18-CV-8472 (PKC), 2019 WL 2023713, at *11 (S.D.N.Y. May 7, 2019).

       Applying the principles of implied contract under Oregon law outlined above, Plaintiff

Ropp has sufficiently alleged breach of implied contract. Ropp makes the same allegations as the

New York and Maryland plaintiffs regarding Marriott and Starwood’s privacy statements. And

Ropp alleges that he “provided his Personal Information to Marriott in order to stay at a Marriott

Property prior to the Data Breach [and] . . . also provided his passport information in order to stay

at a Marriott Property.” Compl. ¶ 77. These alleged actions plausibly state a way for Ropp to

manifest his assent to the privacy statements. After discovery, the parties may dispute whether

Ropp or other plaintiffs’ alleged contract claims are properly considered express or implied

contracts, but at this stage both have been sufficiently pled. See Mindful Insights, LLC v.

VerifyValid, LLC, 454 P.3d at 795 (“[B]reach of express contract and breach of implied-in-fact



                                                 55
contract are not distinct claims but instead involve alternative ways of proving how the parties

manifested their agreement—either orally or in writing (express) or through conduct (implied-in-

fact). They are no different in legal effect.”) Therefore, Defendants’ motion to dismiss the Oregon

implied contract claim is denied.

IV.    Statutory Claims

       Bellwether Plaintiffs allege breach of statutory duties under the laws of Maryland,

Michigan, California and New York. Defendants move to dismiss each claim. For the reasons

discussed below, Defendants’ motion to dismiss the statutory claims is denied.

           a. Maryland Personal Information Privacy Act Claims

       Maryland Class Representatives Maldini and Ryans allege violations of the Maryland

Personal Information Privacy Act (“PIPA”), Md. Comm. Code §§ 14-3501, et seq. See Compl. ¶¶

52–53,355–68; ECF No. 368.15 In relevant part, PIPA states:

       To protect Personal Information from unauthorized access, use, modification, or
       disclosure, a business that owns or licenses Personal Information of an individual
       residing in the State shall implement and maintain reasonable security procedures
       and practices that are appropriate to the nature of Personal Information owned or
       licensed and the nature and size of the business and its operations.
Md. Comm. Code § 14-3503(a). Thus, the plain language of PIPA requires businesses to

implement and maintain “reasonable security practices and procedures” based on the personal

information they collect. “Personal Information” is defined to include “[a]n individual’s first name

or first initial and last name in combination with any one or more of the following data elements,

when the name or the data elements are not encrypted, redacted, or otherwise protected by another


15
   Marriott selected the Maryland Consumer Protection Act claims as a bellwether claim for the
purposes of this motion to dismiss. See ECF No. 368. Plaintiffs allege that one of the ways that
Defendants violated the Maryland Consumer Protection Act claim is by violating the Maryland
PIPA. Therefore, although the Maryland PIPA claim was not selected separately as a bellwether
claim, I address it here for clarity before turning to the Maryland Consumer Protection Act claim
below.
                                                56
method that renders the information unreadable or unusable: . . . a passport number . . . [a]n account

number, a credit card number, or a debit card number, in combination with any required security

code, access code, or password, that permits access to an individual’s financial account.” Md.

Comm. Code § 14-3503(e)(1). Further, PIPA requires a business that has discovered or has been

notified of a security breach to conduct a prompt investigation to determine if Personal Information

has or will be misused. Md. Comm. Code § 14-3504(b)(1). If so, “the business shall notify the

individual of the breach” and that notification “shall be given as soon as reasonably practical after

the business discovers or is notified of the breach of a security system.” Md. Comm. Code §§ 14-

3504(b)(2), 14-3504(c)(2).

       Here Plaintiffs allege that Marriott did not maintain reasonable security measures

appropriate to the nature of their Personal Information as required by PIPA. Compl. ¶ 360.

Plaintiffs support this allegation with a detailed summary of the breach and alleged failings to

secure personal information. See, e.g., Compl. ¶ 227 (“A company with proper information

security would not have allowed outsiders to have access to such a massive variety of information

systems over four years even if they somehow managed to access internal systems for a brief

period of time.”) Plaintiffs also allege that Marriott did not provide timely notice of its data breach

as required by PIPA. Compl. ¶ 365. In this regard, Plaintiffs allege that Marriott waited more than

two months to inform guests after it received notice of the breach. See Compl. ¶¶ 178, 187, 194.

       Defendants argue that Plaintiffs Maldini and Ryans failed to state a claim under PIPA

because the statute covers only unencrypted payment card numbers when they are accompanied




                                                  57
by access or security codes, and that Plaintiffs did not allege that any such codes or passwords

were implicated in the cyberattack.16 Def. Mot. 28.

       Plaintiffs respond that this does not defeat their claims because they do not allege that any

codes were “required” to allow fraudulent use of their personal information. Plaintiffs point to the

fraudulent charges of some plaintiffs, which Defendants do not dispute at this stage, as evidence

of this. Further, Plaintiffs argue that although Marriott has not publicly disclosed that security

codes were compromised, the full scope of the data breach is not yet known. In this regard,

Plaintiffs specifically allege that hackers likely had access to “full payment card information with

encryption keys,” a possibility that experts could not rule out after Marriott’s investigation.

Compl. ¶ 208; see also id. ¶ 2 (“The stolen information includes . . . tools needed to decrypt

cardholder data. . . . Marriott has been unable to definitively determine how much data was stolen

. . .”) and ¶¶ 189–190, 197, 234. And in at least one initial report, Starwood indicated that security

codes were compromised. See Compl. ¶ 146 (“In a letter to Starwood customers, Starwood stated

that the ‘malware was designed to collect certain payment card information, including cardholder

name, payment card number, security code and expiration date’”).

       Plaintiffs have sufficiently alleged PIPA violations for two independent reasons. First,

Plaintiffs have plausibly alleged that Marriott failed to employ reasonable security measures to

protect the Personal Information it collected. Plaintiffs provide numerous allegations to support

this claim. Here I do not need to resolve whether security codes must be compromised as a matter




16
   Although passports are also included under PIPA’s definition of Personal Information,
Defendants argue that Plaintiffs Maldini and Ryans are not among those Plaintiffs that allege their
passport information was stolen. Plaintiffs argue that Maldini and Ryans can nonetheless represent
Maryland class members whose passports were stolen. Because I find that Maldini and Ryans
have adequately stated a PIPA claim based on the allegations above, I need not resolve this
question.
                                                 58
of law to state a PIPA claim, because Plaintiffs allege that such codes likely were compromised in

the data breach and I must grant all inferences in favor of Plaintiffs. Therefore Plaintiffs have

adequately alleged a PIPA claim.

       Second, Plaintiffs have plausibly alleged that Marriott’s failure to disclose the data breach

for more than two months was a violation of PIPA’s requirement to provide timely notice to

consumers affected by a data breach. Further discovery may establish that Marriott did act

reasonably promptly, or that it did not. Either way, Plaintiffs have stated enough facts to allow the

claim to go forward.

           b. Maryland Consumer Protection Act Claims

       Maryland class representatives Maldini and Ryans also allege violations of the Maryland

Consumer Protection Act (“CPA”), Md. Comm. Code §§ 13-301, et seq. See Compl. ¶¶ 52–53,

369–82; ECF No. 368. The CPA prohibits “unfair or deceptive trade practices” which include:

       False, falsely disparaging, or misleading oral or written statement, visual
       description, or other representation of any kind which has the capacity, tendency,
       or effect of deceiving or misleading consumers; . . .

       Representation that: Consumer goods, consumer realty, or consumer services have
       a sponsorship, approval, accessory, characteristic, ingredient, use, benefit, or
       quantity which they do not have; . . .

       Failure to state a material fact if the failure deceives or tends to deceive; . . .

       Advertisement or offer of consumer goods, consumer realty, or consumer services
       . . . [w]ithout intent to sell, lease, or rent them as advertised or offered; . . .

      Deception, fraud, false pretense, false premise, misrepresentation, or knowing
      concealment, suppression, or omission of any material fact with the intent that a
      consumer rely on the same in connection with: [t]he promotion or sale of any
      consumer goods . . . or consumer service; . . . [or] [t]he subsequent performance of
      a merchant with respect to an agreement of sale, lease, or rental; . . .
Md. Comm. Code § 13-301. In addition, a violation of the Maryland PIPA constitutes a violation

of the Maryland CPA. See Md. Comm. Code § 14-3508 (“A violation of [subtitle 35: Maryland



                                                  59
Personal Information Protection Act]: (1) Is an unfair or deceptive trade practice within the

meaning of Title 13 of this article; and (2) Is subject to the enforcement and penalty provisions

contained in Title 13 of this article.”)

        Plaintiffs allege that Marriott engaged in unfair and deceptive trade practices based on its

material representations and omissions regarding its data security. Compl. ¶ 376. In addition,

Plaintiff’s incorporate their arguments regarding the alleged violation of PIPA as a basis for a

violation under the CPA. Id.

        Defendants argue that Plaintiffs’ CPA claims fail because they do not allege that they were

aware of any representation from Marriott or Starwood about data security. Def. Mot. at 27. In

addition, Defendants argue that a CPA claim is subject to the heightened pleading requirement of

Federal Rule of Civil Procedure 9(b) because it sounds in fraud, and that Plaintiffs have failed to

allege their claims with sufficient particularity.    Id.   Finally, Defendants incorporate their

arguments discussed above regarding the PIPA claims. Id. at 28.

        Plaintiffs have sufficiently alleged a violation of the Maryland CPA for two independent

reasons. First, as discussed above, Plaintiffs have adequately pled a violation of the Maryland

PIPA. Because this constitutes an “unfair or deceptive trade practice” for purposes of Title 13 of

the Maryland Commercial Law Code, it provides a sufficient basis for Plaintiffs’ CPA claims.

        Second, Plaintiffs have met the requirements of Rule 9(b), including with regard to their

allegations of reliance on material omissions by Defendants. Rule 9(b) requires the Plaintiffs to

allege “the time, place, and contents of the false representations, as well as the identity of the

person making the misrepresentation and what he obtained thereby.” Harrison v. Westinghouse

Savannah River Co., 176 F.3d 776, 784 (4th Cir. 1999) (internal quotation marks omitted). But

where a claim of fraud is based on an omission, meeting Rule 9(b)’s particularity requirement



                                                60
takes a different form. Lombel v. Flagstar Bank F.S.B., No. PWG-13-704, 2013 WL 5604543, at

*6 (D. Md. Oct. 11, 2013); Willis v. Bank of Am. Corp., No. ELH-13-02615, 2014 WL 3829520,

at *8 (D. Md. Aug. 1, 2014) (“Rule 9(b) is ‘less strictly applied with respect to claims of fraud by

concealment’ or omission of material facts, as opposed to affirmative misrepresentations, because

‘an omission cannot be described in terms of the time, place, and contents of the misrepresentation

or the identity of the person making the misrepresentation.’) (quoting Shaw v. Brown & Williamson

Tobacco Corp., 973 F. Supp. 539, 552 (D. Md. 1997)). “‘[A] consumer relies on a material

omission under the [Maryland CPA] where it is substantially likely that the consumer would not

have made the choice in question had the commercial entity disclosed the omitted

information.’” Willis v. Bank of Am. Corp., 2014 WL 3829520, at *22 (quoting Bank of Am., N.A.

v. Jill P. Mitchell Living Trust, 822 F. Supp. 2d 505, 535 (D. Md. 2011)).

       Here the Complaint contains extensive allegations that Marriott knew or should have

known about its allegedly inadequate data security practices and the risk of a data breach. See,

e.g., Compl. ¶¶ 115–28 (reviewing Marriott’s alleged “lack of cybersecurity due diligence”); ¶ 139

(alleging Marriott and Starwood knew they were prime targets for hackers and had been the target

of cyberattacks); ¶¶ 256–60 (alleging failure to follow FTC guidelines to reduce risk of

cyberattack). Plaintiffs also allege that these omissions would have been important to a significant

number of consumers, that Plaintiffs relied on the omissions, and that Plaintiffs “would not have

paid Marriott for goods and services or would have paid less for such goods and services” if it had

known the truth about Marriott’s alleged omissions. Compl. ¶¶ 377, 379, 381. These allegations

establish that “it is substantially likely that the consumer would not have made the choice in

question had the commercial entity disclosed the omitted information.” Willis v. Bank of Am.

Corp., 2014 WL 3829520, at *22 (internal quotation marks omitted). Therefore Plaintiffs have



                                                61
met the particularity requirements of Rule 9(b) and sufficiently alleged reliance on Defendants

material omissions.

       Thus Plaintiffs have adequately alleged violations of the Maryland CPA. Defendants’

motion to dismiss these claims is denied.

           c. Michigan Identity Theft Protection Act Claims

       Michigan class representatives Wallace and Gononian allege claims under the Michigan

Identity Theft Protection Act (“ITPA”), Mich. Comp. Laws §§ 445, et seq. See Compl. ¶¶ 55–56,

778–85; ECF No. 368. The ITPA requires businesses to provide notice of a security breach

“without unreasonable delay” to a Michigan resident if that resident’s unencrypted and unredacted

“personal information” was accessed by an unauthorized person. Mich. Comp. Laws § 445.72(1).

“Personal information” is defined as a person’s “first name or first initial and last name” linked to

one or more data elements including a “credit or debit card number, in combination with any

required security code, access code, or password that would permit access to any of the resident’s

financial accounts.” Id. at § 445.63(r). The ITPA notice provision applies when the business

discovers a security breach or receives notice of a security breach, unless the breach is not likely

to cause harm. Id. at § 445.72(1).

       Plaintiffs claim that Defendants failed to disclose the cyberattack in a timely and accurate

fashion. Compl. ¶ 783. As described above, Plaintiffs allege that Defendants waited more than

two months after they had notice of the breach to disclose it to guests. See Compl. ¶¶ 178, 187,

194. Defendants argue that this claim should be dismissed for the same reason as the Maryland

PIPA claim, specifically that the statute only applies to payment card numbers combined with

security codes, and that Plaintiffs do not allege security codes were taken. Def. Mot. at 28.




                                                 62
       For the reasons discussed above regarding the Maryland PIPA claim, Defendants’

argument is unavailing. Plaintiffs do not allege that any information was required to access their

financial accounts, and indeed Defendants do not dispute that some Plaintiffs allege fraudulent

charges. Moreover, Plaintiffs have alleged that security codes were likely obtained by hackers and

that Marriott does not yet know the full extent of the data breach. These allegations are sufficient

to state a claim under the ITPA. The full scope of the data breach is a matter for discovery. Thus,

Defendants’ motion to dismiss the Michigan ITPA claims is denied.

           d. California Unfair Competition Law Claims

       California class representatives Guzikowski, Marks, Sempre, and Maisto allege claims

under the California Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200, et seq.

See Compl. ¶¶ 25–28; 450–59; ECF No. 368. The California UCL prohibits unfair competition

including “any unlawful, unfair or fraudulent business act or practice and unfair, deceptive, untrue

or misleading advertising.” Cal. Bus. & Prof. Code § 17200.

       Plaintiffs allege that Marriott violated the UCL by failing to implement and maintain

reasonable security measures to protect their personal information, failing to comply with common

law and statutory duties regarding data protection including California’s Consumer Records Act,

Cal. Civ. Code §§ 1798.81.5 (requiring reasonable data security measures) and 1798.82 (requiring

timely breach notification), California’s Consumers Legal Remedies Act, Cal. Civ. Code §§ 1780,

et seq., the FTC Act, 15 U.S.C. § 45, and California common law, misrepresenting that it would

comply with these statutory obligations and protect the privacy and confidentiality of Plaintiffs’

personal information, and concealing the material fact that it did not reasonably secure Plaintiffs’

personal information or comply with statutory duties. Compl. ¶ 455.




                                                63
        Defendants move to dismiss these claims, arguing that they have not been pled with

particularity as required by Rule 9(b) and that Plaintiffs lack standing under the statutory

requirements of the UCL. Defendants’ motion to dismiss these claims is denied.

        First, for the same reasons discussed above regarding the Maryland CPA claim, Plaintiffs

have met the Rule 9(b) pleading requirements for their California UCL claim. In short, the

Complaint contains extensive allegations that Marriott knew or should have known about its

allegedly inadequate data security practices and the risk of a data breach and that its alleged failures

and omissions were material and relied upon by consumers. See, e.g., Compl. ¶¶ 115–28, 256–60,

377, 379, 381.

        Second, Plaintiffs have sufficiently alleged UCL standing. Standing to state a claim under

the UCL is limited to “any ‘person who has suffered injury in fact and has lost money or property’

as a result of unfair competition.” Kwikset Corp. v. Superior Court, 246 P.3d 877, 884 (Cal. 2011)

(quoting Cal. Bus. & Prof. Code § 17204, as amended by Prop. 64, as approved by voters, Gen.

Elec. (Nov. 2, 2004)). In other words, to have standing to state a UCL claim, a person “must

demonstrate some form of economic injury.” Id. This can be shown in multiple ways, including

the following:

         A plaintiff may (1) surrender in a transaction more, or acquire in a transaction less,
         than he or she otherwise would have; (2) have a present or future property interest
         diminished; (3) be deprived of money or property to which he or she has a
         cognizable claim; or (4) be required to enter into a transaction, costing money or
         property, that would otherwise have been unnecessary.

Kwikset Corp, 246 P.3d 877 at 885–86.
        Defendants point to several data breach cases in which courts have dismissed UCL claims.

For example, in Dugas v. Starwood Hotels & Resorts Worldwide, Inc., a case arising out of the

Starwood data breach, the plaintiff alleged that unauthorized charges were made on his credit card,

that he would incur damages to monitor identity theft, and that he spent time responding to

                                                  64
unauthorized charges on his credit card. No. 316CV00014GPCBLM, 2016 WL 6523428, at *11

(S.D. Cal. Nov. 3, 2016). The court held that these allegations did not suffice to establish standing

for the UCL claims because the plaintiff did not allege any unreimbursed losses. Id. at *4, *11.

The court also said that the plaintiff failed to establish that loss of his personal information

constitutes a form of property loss for the UCL. Id. at *6, *11. See also Gardner v. Health Net,

Inc., No. CV 10-2140 PA (CWX), 2010 WL 11597979, at *12 (C.D. Cal. Aug. 12, 2010) (holding

plaintiff failed to establish UCL standing where plaintiff alleged time and expense monitoring

credit and loss of value of personal information but Defendant had offered credit monitoring

services); Ruiz v. Gap, Inc., No. 07-5739 SC, 2009 WL 250481, at *3 (N.D. Cal. Feb. 3, 2009)

(denying motion to amend complaint to add UCL claims, because plaintiff could not establish

UCL standing based on costs associated with monitoring credit and loss of value of personal

information where defendant offered credit monitoring services), aff'd, 380 F. App'x 689 (9th Cir.

2010).

         But other courts have reached the exact opposite conclusion and denied motions to dismiss

UCL claims in data breach cases. For example, in In re Anthem, Inc. Data Breach Litigation,

Judge Koh found that the plaintiffs’ allegations that they lost the benefit of their bargain was

sufficient to satisfy the economic injury requirement for standing under the UCL, explaining that

this type of loss “mirrors the California Supreme Court’s determination in Kwikset that a plaintiff

who has ‘surrender[ed] in a transaction more, or acquire[d] in a transaction less, than he or she

otherwise would have’ may bring a UCL claim.” 162 F. Supp. 3d 953, 985 (N.D. Cal. 2016)

(quoting Kwikset, 246 P.3d at 885); see also In re Adobe Sys., Inc. Privacy Litig., 66 F. Supp. 3d

1197, 1224 (N.D. Cal. 2014) (holding plaintiffs had UCL standing where “[f]our of the six

Plaintiffs allege they personally spent more on Adobe products than they would had they known



                                                 65
Adobe was not providing the reasonable security Adobe represented it was providing”); In re

LinkedIn User Privacy Litig., No. 12-cv-3088-EJD, 2014 WL 1323713, *4 (N.D. Cal. Mar. 28,

2014) (holding benefit-of-the-bargain losses “sufficient to confer . . . statutory standing under the

UCL.”)

       Here, like the plaintiffs in Anthem, Adobe, and LinkedIn, Plaintiffs have sufficiently alleged

benefit-of-the-bargain losses. See Section I.a.iv above. In short, Plaintiffs allege that “had

consumers known the truth about Defendants’ data security practices—that they did not adequately

protect and store their data—they would not have stayed at a Marriott Property, purchased products

or services at a Marriott Property, and/or would have paid less.” Compl. ¶ 275. This is sufficient

to establish standing for the UCL claim. See Kwikset, 246 P.3d at 885–86 (economic injury

established where plaintiff “surrender[s] in a transaction more, or acquire[s] in a transaction less,

than he or she otherwise would have”). Moreover, Plaintiffs Guzikowski and Sempre claim they

spent money purchasing credit-monitoring and identity-theft services to mitigate the damages from

the breach. Compl. ¶¶ 25, 27. Unlike in Dugas, Gardner, and Ruiz, the pleadings do not indicate

that these expenses have been reimbursed. Therefore these payments also constitute economic

injury. See Kwikset, 246 P.3d at 885–86 (economic injury established where plaintiff is “required

to enter into a transaction, costing money or property, that would otherwise have been

unnecessary.”)17

       Accordingly, Defendants’ motion to dismiss the California UCL claims is denied.




17
   Plaintiffs may also have established standing to state their UCL claims based on the loss of
property value of their personal information. See Section I.a.iii supra; Kwikset, 246 P.3d 877,
885–86 (2011) (economic injury established where plaintiffs “have a present or future property
interest diminished”). But because the parties did not brief the issue of whether California courts
would recognize the loss of value of personal information as an economic injury, I do not decide
that question here.
                                                 66
           e. New York General Business Law Claims

       New York class representatives Cullen, Fishon, and O’Brien allege claims under the New

York General Business Law (“GBL”), N.Y. Gen. Bus. §§ 349, et seq. See Compl. ¶ 70–72, 934–

42; ECF No. 368. Section 349(a) of the GBL prohibits “[d]eceptive acts or practices in the conduct

of any business, trade or commerce or in the furnishing of any service.” N.Y. Gen. Bus. § 349(a).

To state a § 349 GBL claim, plaintiff must allege (1) that defendant’s “act or practice was

consumer-oriented,” (2) that the act or practice “was misleading in a material way,” and (3) that

plaintiff “suffered injury as a result of the deceptive act.” Stutman v. Chem. Bank, 731 N.E.2d

608, 611 (N.Y. 2000). “[T]o qualify as a prohibited act under the statute, the deception of a

consumer must occur in New York.” Goshen v. Mut. Life Ins. Co. of New York, 774 N.E.2d 1190,

1195 (N.Y. 2002).

       Each of the New York class representatives alleges that he or she “is a resident of New

York and provided [his or her] Personal Information to Marriott in order to stay at a Marriott

Property prior to the Data Breach.” Compl. ¶¶ 70–72. The New York class representatives and

members of the New York Subclass also allege that they “were deceived in New York” and

“transacted with Marriott in New York by making hotel reservations from New York and/or

staying in Marriott properties based in New York.” Compl. ¶ 936. Plaintiffs allege that Marriott’s

deceptive acts or practices include failing to implement and maintain reasonable security and

privacy measures, failing to identify and remediate foreseeable privacy risks, failing to comply

with statutory duties regarding the security and privacy of Plaintiffs’ personal information,

including duties imposed by the FTC Act, 15 U.S.C. § 45, misrepresenting that it would protect

the Plaintiffs’ personal information, and concealing its failure to take reasonable measures or

comply with statutory and common law duties to do so. Compl. ¶ 935. Plaintiffs claim that these



                                               67
acts affected the public interest and consumers at large, and the New York class representatives

and New York class members suffered damages as a result of Marriott’s alleged practices. Compl.

¶ 939–40.

       Defendants move to dismiss these claims, arguing that Plaintiffs failed to allege that the

deception occurred in New York, failed to plead their claims with sufficiently particularity to meet

the requirements of Rule 9(b), and failed to state their GBL claims based on duties under the FTC

Act because it does not provide an ascertainable standard of conduct. These arguments fail.

       First, Plaintiffs adequately allege that the deception occurred in New York. Plaintiffs

allege that they made Marriott reservations in New York and/or stayed at Marriott properties in

New York. Compl. ¶ 936. New York can constitute the place of deception in either scenario,

because in both situations Defendants would provide personal information to Marriott and I must

grant all inferences in favor of the Plaintiffs. Therefore the Plaintiffs have plausibly alleged the

deception occurred in New York.

       Second, Plaintiffs’ allegations meet the pleading requirements of Rule 9(b). To begin with,

the parties dispute whether Rule 9(b)’s pleading requirements apply to the GBL claims. Several

federal courts have held that Rule 9(b)’s pleading requirements do not apply to GBL claims. See,

e.g., Pelman ex rel. Pelman v. McDonald’s Corp, 396 F.3d 508, 511 (2d Cir. 2005) (“[B]ecause a

private action under § 349 does not require proof of the same essential elements (such as reliance)

as common-law fraud, an action under § 349 is not subject to the pleading-with-particularity

requirements of Rule 9(b), Fed. R. Civ. P., but need only meet the bare-bones notice-pleading

requirements of Rule 8(a), Fed. R. Civ. P”); Greene v. Gerber Prod. Co., 262 F. Supp. 3d 38, 67

(E.D.N.Y. 2017) (same); Anthem, 162 F. Supp. 3d at 996–97 (same). Nonetheless, Defendants

argue that the Fourth Circuit’s pleading rules apply here, and that because the GBL claims sound



                                                68
in fraud, they must meet the requirements of Rule 9(b). Cf. Murphy v. Capella Educ. Co., 589 F.

App’x 646, 658 (4th Cir. 2014) (applying Rule 9(b) to Virginia Consumer Protection Act claims);

Jones v. Sears Roebuck & Co., 301 F. App’x 276, 287 (4th Cir. 2008) (applying Rule 9(b) to West

Virginia’s Consumer Credit and Protection Act claims); Lombel, 2013 WL 5604543, at *6

(applying Rule 9(b) to Maryland Consumer Protection Act claims). I need not decide this issue

because for the reasons discussed in Section IV.b above regarding Plaintiffs’ Maryland Consumer

Protection Act claims, Plaintiffs similar allegations here meet the requirements of either Federal

Rule of Civil Procedure 8(a) or 9(b).

       Finally, as to Plaintiffs’ GBL claims premised on a violation of duties under Section 5 of

the FTC Act., for the reasons discussed above in Section II.c regarding the Georgia negligence per

claims, Section 5 of the FTC Act provides an ascertainable duty regarding data protection.

Moreover, New York courts specifically interpret § 349 “by looking to the definition of deceptive

acts and practices under [S]ection 5 of the Federal Trade Commission Act.” New York v. Feldman,

210 F. Supp. 2d 294, 302 (S.D.N.Y. 2002).

       Therefore, Defendants’ motion to dismiss the New York GBL claims is denied.

 V.    Damages

       As a final pitch to dismiss all of the Plaintiffs’ claims, Defendants argue that Plaintiffs have

failed to plead damages. Defendants argue that actual loss is required to plead the negligence and

contract claims, and that actual injury is required to plead the statutory claims. Def. Mot. 30–31.

But Plaintiffs have pled damages under each of their causes of action. See Compl. ¶ 304

(negligence damages), ¶ 311 (negligence per se damages), ¶ 328 (contract damages), ¶ 366

(Maryland PIPA damages), ¶ 381 (Maryland CPA damages), ¶ 457 (California UCL damages), ¶

784 (Michigan ITPA damages), ¶ 939 (New York GBL damages); see also Compl. ¶ 270



                                                 69
(summarizing harms and alleging, “[a]s the result of the wide variety of injuries that can be traced

to the Data Breach, Plaintiffs and class members have and will continue to suffer economic loss

and other actual harm for which they are entitled to damages . . .”). These damages include loss

of the benefit-of-the bargain, loss of time and money spent mitigating harms, and loss of value of

personal information. Id. In addition, some of the Plaintiffs allege losses from identify theft in

the form of unauthorized charges and accounts. See, e.g., Compl. ¶¶ 36, 77.

       Defendants argue that no Plaintiffs attempt to place a value on the alleged overpayment,

loss of benefit-of-the bargain, or loss of value of personal information. Def. Mot. at 31–32. But

as explained above, Plaintiffs do not need to assign a value at this stage to adequately plead

damages. Defendants also argue that the time and money spent mitigating harms do not qualify

as damages because this harm is speculative. This is simply a rehash of Defendants’ arguments

regarding injury-in-fact. Because I find that the harms here are not speculative, the losses incurred

to mitigate the harms are adequately pled damages in addition to being an injury-in-fact. Finally,

regarding the fraudulent charges alleged by Plaintiffs Cullen, Golin, and O’Brien, Defendants

argue that these plaintiffs do not allege that they were not reimbursed. Id. at 32. But that turns the

pleading requirement on its head. The pleadings do not indicate that plaintiffs were reimbursed.

And at this stage I am required to grant all inferences in favor of Plaintiffs. Therefore, Plaintiffs

have adequately alleged actual injury and actual loss to state their contract, negligence, and

statutory claims, and Defendants’ motion to dismiss on this basis is denied.

                                            Conclusion

       In sum, Marriott’s motion to dismiss is granted in part and denied in part. Plaintiffs have

standing to bring their claims. They have adequately alleged injury-in-fact in the form of losses

from identity theft, imminent threat of identity theft, costs spent mitigating the harms from the data



                                                 70
breach, loss of the benefit-of-their-bargain, and loss of value of their personal information. These

injuries are fairly traceable to Defendants’ conduct. Plaintiffs have also adequately alleged their

respective tort, contract, and statutory claims under the laws of California, Florida, Georgia,

Maryland, Michigan, New York, and Oregon. These claims may proceed. Plaintiffs’ claims for

negligence under Illinois law are dismissed. A separate Order follows.




  February 21, 2020                                                  /S/
Date                                                         Paul W. Grimm
                                                             United States District Judge




                                                71
